


Exhibit 10.1


EXECUTION VERSION


A request for confidential treatment has been made with respect to portions of
the following document that are marked [*CONFIDENTIAL*]. Such confidential
portions have been omitted pursuant to the request for confidential treatment
and filed separately with the Securities and Exchange Commission.












UNITED NATURAL FOODS, INC. and
ALBERT’S ORGANICS, INC.,
as Borrowers
______________________________________________________________________________
TERM LOAN AGREEMENT
Dated as of August 14, 2014
U.S.$150,000,000.00
______________________________________________________________________________
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders
and
BANK OF AMERICA, N.A.,
as Administrative Agent,
Lead Arranger and Bookrunner






--------------------------------------------------------------------------------




TABLE OF CONTENTS


                                        
 
 
 
Page


SECTION 1.
          DEFINITIONS; RULES OF CONSTRUCTION
1


 
1.1.
Definitions
1


 
1.2.
Accounting Terms
23


 
1.3.
Certain Matters of Construction
23


SECTION 2.
          CREDIT FACILITIES
24


 
2.1.
Commitments
24


SECTION 3.
          INTEREST, FEES AND CHARGES
25


 
3.1.
Interest
25


 
3.2.
[Intentionally Omitted.]
26


 
3.3.
Computation of Interest, Fees, Yield Protection
27


 
3.4.
Reimbursement Obligations
27


 
3.5.
Illegality
27


 
3.6.
Inability to Determine Rates
27


 
3.7.
Increased Costs; Capital Adequacy
28


 
3.8.
Mitigation
29


 
3.9.
Funding Losses
29


 
3.10.
Maximum Interest
29


SECTION 4.
          LOAN ADMINISTRATION
29


 
4.1.
Manner of Borrowing and Funding Loans
29


 
4.2.
Defaulting Lender
30


 
4.3.
Number and Amount of LIBOR Loans; Determination of Rate
31


 
4.4.
Borrower Agent
31


 
4.5.
One Obligation
31


 
4.6.
Effect of Termination
31


SECTION 5.
          PAYMENTS
32


 
5.1.
General Payment Provisions
32


 
5.2.
Repayment of Loans; Obligations
32


 
5.3.
[Intentionally Omitted.]
33


 
5.4.
Payment of Other Obligations
33


 
5.5.
Marshaling; Payments Set Aside
33


 
5.6.
Application and Allocation of Payments
33


 
5.7.
[Intentionally Omitted.]
34


















-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)




 
 
 
Page


 
5.8.
Loan Account; Account Stated
34


 
5.9
Taxes
34


 
5.10.
Lender Tax Information
36


 
5.11.
Nature and Extent of Each Borrower’s Liability
38


SECTION 6.
          CONDITIONS PRECEDENT
40


 
6.1
Conditions Precedent to Initial Loans
40


 
6.2.
Conditions Precedent to All Credit Extensions
41


SECTION 7
          COLLATERAL
41


 
7.1.
Collateral
41


 
7.2.
General Provisions
42


 
7.3.
Further Assurances
43


SECTION 8.
          [INTENTIONALLY OMITTED]
43


SECTION 9.
          REPRESENTATIONS AND WARRANTIES
43


 
9.1.
General Representations and Warranties
43


 
9.2.
Complete Disclosure
48


SECTION 10.
          COVENANTS AND CONTINUING AGREEMENTS
48


 
10.1.
Affirmative Covenants
48


 
10.2.
Negative Covenants
52


 
10.3.
Financial Covenants
57


SECTION 11.
          EVENTS OF DEFAULT; REMEDIES ON DEFAULT
57


 
11.1.
Events of Default
57


 
11.2.
Remedies upon Default
59


 
11.3.
[Intentionally Omitted.]
59


 
11.4.
Setoff
59


 
11.5.
Remedies Cumulative; No Waiver
59


SECTION 12
          ADMINISTRATIVE AGENT
60


 
12.1.
Appointment, Authority and Duties of the Administrative Agent
60


 
12.2.
Agreements Regarding Collateral and Borrower Materials
61


 
12.3.
Reliance By the Administrative Agent
62


 
12.4.
Action Upon Default
62


 
12.5.
Ratable Sharing
62


 
12.6.
Indemnification
63


 
 
 
 


-ii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


 
 
 
Page


 
12.7.
Limitation on Responsibilities of the Administrative Agent
63


 
12.8.
Successor Administrative Agent
63


 
12.9.
Due Diligence and Non-Reliance
64


 
12.10.
Remittance of Payments and Collections
65


 
12.11.
Individual Capacities
65


 
12.12.
[Intentionally Omitted.]
65


 
12.13.
[Intentionally Omitted.]
65


 
12.14.
No Third Party Beneficiaries
65


SECTION 13.
          BENEFIT OF AGREEMENT; ASSIGNMENTS
66


 
13.1.
Successors and Assigns
66


 
13.2.
Participations
66


 
13.3.
Assignments
67


 
13.4.
Replacement of Certain Lenders
67


SECTION 14.
          MISCELLANEOUS
68


 
14.1.
Consents, Amendments and Waivers
68


 
14.2.
Indemnity
69


 
14.3.
Notices and Communications
69


 
14.4.
Performance of Borrowers’ Obligations
70


 
14.5.
Credit Inquiries
71


 
14.6.
Severability
71


 
14.7.
Cumulative Effect; Conflict of Terms
71


 
14.8.
Counterparts; Execution
71


 
14.9.
Time is of the Essence
71


 
14.10.
Relationship with Lenders
71


 
14.11.
No Advisory or Fiduciary Responsibility
71


 
14.12.
Confidentiality
72


 
14.13.
[Intentionally Omitted.]
72


 
14.14.
GOVERNING LAW
72


 
14.15.
Consent to Forum
72


 
14.16.
Waivers by Borrowers
73


 
14.17.
Patriot Act Notice
73


 
14.18
NO ORAL AGREEMENT
73


 
 
 
 


-iii-

--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES
 
 
Exhibit A
Note
Exhibit B
Assignment and Acceptance
Exhibit C
Assignment Notice
 
 
Schedule 1.1(a)
Commitments of Lenders
Schedule 1.1(b)
Fiscal Periods; Fiscal Quarters
Schedule 7.1
Mortgaged Real Estate
Schedule 9.1.4
Names and Capital Structure
Schedule 9.1.11
Royalties
Schedule 9.1.14
Environmental Matters
Schedule 9.1.15
Restrictive Agreements
Schedule 9.1.16
Litigation
Schedule 9.1.18
Pension Plans
Schedule 9.1.20
Labor Contracts
Schedule 9.1.25
Assets and Debt of Excluded Subsidiaries
Schedule 10.2.1
Existing Debt
Schedule 10.2.2
Existing Liens
Schedule 10.2.5
Existing Investments
Schedule 10.2.17
Existing Affiliate Transactions




-iv-

--------------------------------------------------------------------------------




TERM LOAN AGREEMENT
THIS TERM LOAN AGREEMENT is dated as of August 14, 2014, among UNITED NATURAL
FOODS, INC., a Delaware corporation (“UNFI”), Albert’s Organics, Inc., a
California corporation (“Albert’s” and, together with UNFI, collectively,
“Borrowers”), the financial institutions party to this Agreement from time to
time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a national
banking association, as administrative agent for the Lenders (“Administrative
Agent”) and as Lead Arranger and Bookrunner.
R E C I T A L S:
WHEREAS, Borrowers have requested that Lenders provide a term loan facility to
Borrowers, the proceeds of which shall be used for general corporate purposes,
including the repayment and refinancing of certain indebtedness outstanding
under that certain Second Amended and Restated Loan and Security Agreement dated
as of May 24, 2012 (as amended, restated or modified from time to time (as so
amended, restated or modified, the “Revolving Loan Agreement”), by and among the
Borrowers, certain Subsidiaries of the Borrowers, the lenders party thereto (the
“Revolving Lenders”), Bank of America, N.A., as administrative agent thereunder
(in such capacity, the “Revolving Agent”) and certain other parties thereto from
time to time; and
WHEREAS, Lenders are willing to provide the term loan facility on the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION



1.1Definitions. As used herein, the following terms have the meanings set forth
below:


Administrative Agent: as defined in the preamble to this Agreement.
Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
Agent Indemnitees: Administrative Agent and its officers, directors, employees,
Affiliates, agents and attorneys.
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Administrative
Agent.
Aggregate Availability: as defined in the Revolving Loan Agreement.
Aggregate Borrowing Base: as defined in the Revolving Loan Agreement.
Aggregate Commitments: the aggregate amount of all Commitments.








--------------------------------------------------------------------------------




Agreement: this Term Loan Agreement.
Allocable Amount: as defined in Section 5.11.3.
Anti-Corruption Laws: all laws, rules, and regulations of any jurisdiction
applicable to the Borrowers or their Subsidiaries from time to time concerning
or relating to bribery or corruption.
Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act and the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada).
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
Applicable Margin: with respect to (a) a Base Rate Loan, one and one-half
percent (1.50%) per annum and (ii) a LIBOR Loan, two and one-half percent
(2.50%) per annum.
Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
Arranger: Bank of America, in its capacity as sole lead arranger and sole
bookrunner.
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease, but excluding
an issuance of Equity Interests by such Obligor.
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B or otherwise satisfactory to the
Administrative Agent.
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, branches, agents, and attorneys.
Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or Subsidiary.
Bankruptcy Code: Title 11 of the United States Code.
Base Rate: for any day, a per annum rate equal to the highest of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; and (c)
LIBOR for a one-month interest period as determined on such day, plus 1.0%.
Base Rate Loan: any Loan that bears interest based on the Base Rate. All Base
Rate Loans shall be denominated in U.S. Dollars.

-2-

--------------------------------------------------------------------------------




Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit agreements or similar
instruments, (iii) accrues interest in the absence of default or is a type upon
which interest charges are customarily paid (excluding trade payables owing in
the Ordinary Course of Business), or (iv) was issued or assumed as full or
partial payment for Property (excluding trade payables owing in the Ordinary
Course of Business); (b) Capital Leases; (c) reimbursement obligations with
respect to standby letters of credit; and (d) guaranties of any Debt of the
foregoing types owing by another Person.
Borrowers: as defined in the preamble to this Agreement.
Borrower Agent: as defined in Section 4.4.
Borrower Materials: Compliance Certificates, reports, financial statements and
other written materials delivered by Borrowers hereunder, as well as other
Reports and written information provided by Administrative Agent to Lenders.
Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
Business Day: any day other than (a) a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York and (b) if such day relates to a LIBOR
Loan, any such day on which dealings in U.S. Dollar deposits are conducted
between banks in the London interbank Eurodollar market.
Canadian Debtor Relief Laws: the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-up Act (Canada) and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, dissolution or similar provincial, territorial, federal or other
applicable jurisdictional debtor relief laws of Canada.
Canadian MEPP: any Canadian Plan that constitutes a multi-employer pension plan
within the meaning of the Pension Benefits Act (Ontario) or under applicable
pension standards legislation of another Canadian jurisdiction.
Canadian Pension Event: an event which gives rise to a Lien (other than a
Permitted Lien) in respect of a Canadian Plan that is a registered pension plan
or pension plan (within the meaning of the Pension Benefits Act (Ontario) or
under applicable pension standards legislation of another Canadian jurisdiction)
or an event which would entitle a Person (with or without the consent of any
Borrower or any of its Subsidiaries) to trigger or request a wind-up or
termination, in full or in part, of such a Canadian Plan, or the institution of
any procedure or other steps by any Person to trigger the termination of or
obtain an order to terminate or wind-up, in full or in part, any such plan, or
the receipt by any Borrower or any of its Subsidiaries of material
correspondence from a Governmental Authority or any other Person relating to any
circumstance or event that could lead to or trigger a potential or actual,
partial or full, termination or wind-up of any such plan, or any other event in
relation to any such plan which could otherwise reasonably be expected to
adversely affect the registered or tax status of any such plan maintained by,
sponsored by, or in which participates, any Borrower, or to which any of its
Subsidiaries makes contributions.

-3-

--------------------------------------------------------------------------------




Canadian Plan: any pension or other employee benefit plan (other than any
provincial medical or drug program to which UNFI Canada or any of its
Subsidiaries is obliged to directly or indirectly contribute but which is
administered by a Governmental Authority) and which is: (a) a plan maintained by
UNFI Canada or any of its Subsidiaries; (b) a plan to which UNFI Canada or any
of its Subsidiaries contributes or is required to contribute; (c) a plan to UNFI
Canada or any of its Subsidiaries was required to make contributions at any time
during the five (5) calendar years preceding the date of this Agreement; or (d)
any other plan with respect to which UNFI Canada or any of its Subsidiaries or
Affiliates has incurred or may incur liability, including contingent liability
either to such plan or to any Person, administration or Governmental Authority.
For purposes of this provision, “pension plan” means a plan that is subject to
registration under the Pension Benefits Act (Ontario) or applicable pension
standards legislation of another Canadian jurisdiction.
Canadian Subsidiary: a Subsidiary that is organized or formed under the laws of
Canada or any province thereof.
Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to the Administrative Agent to Cash Collateralize any Obligations.
Cash Collateralize: the delivery of cash to the Administrative Agent, as
security for the payment of the applicable Obligations, in an amount equal to
the Administrative Agent’s good faith estimate of the amount that is due or
could become due, including all fees and other amounts relating to such
Obligations. “Cash Collateralization” has a correlative meaning.
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Bank of America or a commercial bank organized under the
laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least U.S.$500,000,000 and
has the highest rating obtainable from either Moody’s or S&P.
Cash Management Services: any services provided from time to time by Bank of
America or any of its Affiliates to any Borrower or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

-4-

--------------------------------------------------------------------------------




CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, rules, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority.
Change of Control: (a) a “person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
becoming the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) of Voting Stock of UNFI entitled to exercise more than 50% of the total
voting power of all outstanding Voting Stock of UNFI (including any right to
acquire Voting Stock that is not then outstanding of which such person or group
is deemed the beneficial owner); (b) during any period of 12 consecutive months,
a majority of the members of the board of directors of UNFI cease to be composed
of individuals (i) who were members of that board on the first day of such
period, (ii) whose election or nomination to that board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or (iii) whose election
or nomination to that board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board; (c) a change in control or any change in the
ownership of any Borrower other than UNFI or of any Subsidiary (other than an
Excluded Subsidiary or an Immaterial Subsidiary) of any Borrower shall occur
such that UNFI shall cease to own and control directly or indirectly 100% of the
issued and outstanding Voting Stock thereof; or (d) all or substantially all of
a Borrower’s assets are sold or transferred, other than sale or transfer to
another Borrower.
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
the Administrative Agent or any Lender) incurred by any Indemnitee or asserted
against any Indemnitee by any Obligor or other Person, in any way relating to
(a) any Loans, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.
Closing Date: as defined in Section 6.1.
Code: the Internal Revenue Code of 1986.
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

-5-

--------------------------------------------------------------------------------




Commitments: the Initial Commitments and/or any Incremental Commitments, as the
case may be.
Compliance Certificate: a certificate, in form satisfactory to Administrative
Agent, by which the Borrower Agent certifies as to (a) the Fixed Charge Coverage
Ratio for the most recently ended period of four consecutive Fiscal Quarters,
(b) the Consolidated Leverage Ratio for the most recently ended period of four
consecutive Fiscal Quarters, and (c) the calculations attached thereto
demonstrating the Fixed Charge Coverage Ratio and the Consolidated Leverage
Ratio for such period.
Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.
Consolidated Funded Debt: as of any date of determination, for Borrowers and
Subsidiaries on a consolidated basis, the sum of (a) the outstanding principal
amount of all obligations, whether current or long-term, for Borrowed Money
(including Obligations hereunder), (b) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the Ordinary Course of Business), (c) all attributable indebtedness
in respect of Capital Leases and synthetic lease obligations, (d) without
duplication, all guaranties with respect to outstanding Debt of the types
specified in clauses (a) through (c) above of Persons other than any Borrower or
any Subsidiary, and (e) all Debt of the types referred to in clauses (a) through
(d) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which a Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Borrower or such Subsidiary.
Consolidated Leverage Ratio: the ratio, as of any date of determination, of (a)
Consolidated Funded Debt as of such date to (b) EBITDA for the four Fiscal
Quarters then most recently ended.
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt or dividend
(“primary obligations”) of another obligor (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person under
any (a) guaranty, endorsement, co-making or sale with recourse of an obligation
of a primary obligor; (b) obligation to make take-or-pay or similar payments
regardless of nonperformance by any other party to an agreement; and (c)
arrangement (i) to purchase any primary obligation or security therefor, (ii) to
supply funds for the purchase or payment of any primary obligation, (iii) to
maintain or assure working capital, equity capital, net worth or solvency of the
primary obligor, (iv) to purchase Property or services for the purpose of
assuring the ability of the primary obligor to perform a primary obligation, or
(v) otherwise to assure or hold harmless the holder of any primary obligation
against loss in respect thereof. The amount of any Contingent Obligation shall
be deemed to be the stated or determinable amount of the primary obligation (or,
if less, the maximum amount for which such Person may be liable under the
instrument evidencing the Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto.
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) the Obligations. The Debt of a Person shall
include any recourse Debt of any partnership in which such Person is a general
partner or joint venturer.

-6-

--------------------------------------------------------------------------------




Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Administrative Agent or any Borrower that such Lender does not
intend to comply with its funding obligations hereunder or has made a public
statement to that effect; (c) has failed, within three Business Days following
request by the Administrative Agent or any Borrower, to confirm in a manner
satisfactory to the Administrative Agent and Borrowers that such Lender will
comply with its funding obligations hereunder; or (d) has, or has a direct or
indirect parent company that has, become the subject of an Insolvency Proceeding
(including reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets, or permits
such Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements.
Designated Jurisdiction: any country or territory that is the subject of any
Sanction.
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest;
or any payment or repurchase permitted under Section 10.2.4(b).
Domestic Subsidiary: any Subsidiary that is organized under the laws of any
political subdivision of the United States.
EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries, net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets or losses arising from
the write-down of assets, and any extraordinary gains or losses (in each case,
to the extent included in determining net income), plus, for purposes of
calculating the Fixed Charge Coverage Ratio and the Consolidated Leverage Ratio
only, to the extent deducted in calculating consolidated net earnings, non-cash
share based compensation expense for the applicable period.
Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) any other financial institution approved by Borrower Agent
(which approval shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within five Business Days after Borrower
Agent’s receipt of notice of the proposed assignment) and the Administrative
Agent that extends revolving credit facilities of this type in its ordinary
course of business; or (c) during any Event of Default, any Person acceptable to
the Administrative Agent in its discretion.
Enforcement Action: any action to enforce any Obligations or Loan Documents or
to exercise any rights or remedies relating to any Collateral (whether by
judicial action, self-help, exercise of setoff or recoupment, exercise of any
right to act in an Obligor’s Insolvency Proceeding or to credit bid Obligations,
or otherwise).

-7-

--------------------------------------------------------------------------------




Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to the protection or
pollution of the environment, including CERCLA, RCRA and CWA.
Environmental Notice: a written notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
Equipment: as defined in the UCC in effect in the State of New York from time to
time.
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
ERISA: the Employee Retirement Income Security Act of 1974.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization or insolvent; (d)
the filing of a notice of intent to terminate, the treatment of a plan amendment
as a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the determination that any Pension Plan is considered an at risk plan under the
Code, ERISA or the Pension Protection Act of 2006; (f) an event or condition
which constitutes or could reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; or (g) the imposition of any material liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate with respect to
a Pension Plan.
Event of Default: as defined in Section 11.
Excluded Subsidiaries: Springfield Development, LLC, a Delaware limited
liability company, and United Natural Transportation Co., a Delaware
corporation.
Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to its interest in a Loan or Commitment pursuant to a law in effect when the
Lender acquires such interest (except pursuant to an assignment request by
Borrower Agent under Section 13.4) or changes its Lending Office, unless the

-8-

--------------------------------------------------------------------------------




Taxes were payable to its assignor immediately prior to such assignment or to
the Lender immediately prior to its change in Lending Office; (c) Taxes
attributable to a Recipient’s failure to comply with Section 5.10; and (d) U.S.
federal withholding Taxes imposed pursuant to FATCA.
Extraordinary Expenses: all costs, expenses or advances that (i) the
Administrative Agent may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of an Obligor, or (ii) any Lender may
incur at any time after the acceleration of the Obligations hereunder or during
the pendency of an Insolvency Proceeding of an Obligor, including, in each case,
those relating to (a) any audit, inspection, repossession, repair, appraisal,
insurance, preparation or advertising for sale, sale, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against the Administrative Agent, any
Lender, any Obligor, any representative of creditors of an Obligor or any other
Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of the Administrative Agent’s Liens with
respect to any Collateral), Loan Documents or Obligations, including any lender
liability or other Claims; (c) the exercise, protection or enforcement of any
rights or remedies of the Administrative Agent in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action; and (f)
negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations.
Such costs, expenses and advances include transfer fees, Other Taxes, insurance
costs, permit fees, utility reservation and standby fees, legal fees, appraisal
fees, brokers’ fees and commissions, auctioneers’ fees and commissions,
accountants’ fees, environmental study fees, wages and salaries paid to
employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.
FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Administrative Agent.
Fee Letter: the fee letter agreement dated May 15, 2014 among Bank of America
and Borrowers.
Fiscal Period: each of the twelve (12) periods of either four weeks or five
weeks (as applicable) in each Fiscal Year, as further described on Schedule
1.1(b) attached hereto.
Fiscal Quarter: any fiscal quarter described on Schedule 1.1(b) attached hereto.
Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on the Saturday closest to July 31 of each year.
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries as of any date of determination for the four Fiscal
Quarters then most recently ended, of (a) EBITDA minus Capital Expenditures
(except those financed with Borrowed Money other than Loans) and cash taxes
paid, to (b) Fixed Charges.

-9-

--------------------------------------------------------------------------------




Fixed Charges: the sum of the following, to the extent paid or required to be
paid in cash: interest expense, scheduled principal payments made on Borrowed
Money and Distributions made.
FLSA: the Fair Labor Standards Act of 1938.
Foreign Lender: any Lender that is not a U.S. Person.
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States or any jurisdiction in Canada; or (b) mandated by a government
other than the United States or Canada (or any Canadian provincial government)
for employees of any Obligor or Subsidiary.
Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.
Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are inchoate or contingent in nature, Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to the Administrative Agent in its discretion, in the amount of required Cash
Collateral). No Loans shall be deemed to have been paid in full until all
Commitments have expired or been terminated.
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority: any federal, state, provincial, local, foreign or other
agency, authority, body, commission, court, instrumentality, political
subdivision, central bank, or other entity or officer exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
for any governmental, judicial, investigative, regulatory or self-regulatory
authority (including the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or European
Central Bank).
Guarantor Payment: as defined in Section 5.11.3.
Guarantors: Natural Retail Group, Inc., a Delaware corporation, United Natural
Trading, LLC, a Delaware limited liability company, Blue Marble Brands, LLC, a
Delaware limited liability company, United Natural Foods West, Inc., a
California corporation, Tony’s Fine Foods, a California corporation, and each
other Person who guarantees payment or performance of any Obligations.
Guaranty: each guaranty agreement executed by a Guarantor in favor of the
Administrative Agent.
Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.
Immaterial Subsidiary: any Subsidiary of a Borrower that, together with its
Subsidiaries, (a) generated less than 5% of EBITDA for the Fiscal Year most
recently ended or (b) had total assets (including Equity Interests in other
Subsidiaries and excluding investments that are eliminated in

-10-

--------------------------------------------------------------------------------




consolidation) of less than 5% of the total assets of the Borrowers and their
Subsidiaries, on a consolidated basis, as of the end of the Fiscal Year most
recently ended; provided, however, that if at any time there are Subsidiaries
that are classified as “Immaterial Subsidiaries” but that collectively (i)
generated more than 5% of EBITDA for the Fiscal Year most recently ended or (ii)
had total assets (including Equity Interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) of equal to or greater than 5%
of the total assets of the Borrowers and their Subsidiaries on a consolidated
basis, as of the end of the Fiscal Year most recently ended, then the Borrowers
shall cause such Subsidiaries to comply with the provisions of Section 10.1.9
such that, after such Subsidiaries become Guarantors hereunder, the Subsidiaries
that are not Guarantors shall (A) have generated less than 5% of EBITDA for the
Fiscal Year most recently ended and (B) have had total assets of less than 5% of
the total assets of the Borrowers and their Subsidiaries on a consolidated basis
as of the end of the Fiscal Year most recently ended. To the extent any of such
Subsidiaries are acquired or formed during the relevant Fiscal Year, the
percentages set forth above shall be calculated on a pro forma basis after
giving effect to such acquisition or formation as if such acquisition or
formation had occurred on the first day of such Fiscal Year.
Increase Effective Date: as defined in Section 2.1.4(a).
Increase Joinder: as defined in Section 2.1.4(d).
Incremental Commitment: as defined in Section 2.1.4(a).
Incremental Loans: any loans made pursuant to any Incremental Commitments.
Indemnified Taxes: (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any Obligation of any Borrower
or Guarantor under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
Indemnitees: Agent Indemnitees, Lender Indemnitees and Bank of America
Indemnitees.
Initial Commitments: for any Lender, its obligation to make Loans up to the
maximum principal U.S. Dollar amount shown on Schedule 1.1(a) as of the Closing
Date.
Initial Loans: the Loans in existence prior to the incurrence of any Incremental
Loans.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, provincial, federal or foreign law for, or any agreement of
such Person to, (a) the entry of an order for relief under the Bankruptcy Code,
any Canadian Debtor Relief Law, or any other insolvency, debtor relief or debt
adjustment law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; (c) an assignment or trust mortgage for the benefit of creditors; or
(d) in the case of any Canadian Subsidiary, the filing of a notice of intention
to make a proposal or the filing of a proposal under the Bankruptcy and
Insolvency Act (Canada).
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

-11-

--------------------------------------------------------------------------------




Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
Intercreditor Agreement: the Intercreditor Agreement dated as of the date
hereof, by and between the Administrative Agent and the Revolving Agent, as such
agreement may be amended, supplemented, modified, restated, renewed or replaced
(whether upon or after termination or otherwise) in whole or in part from time
to time in accordance with the terms set forth therein.
Interest Period: as defined in Section 3.1.3.
Inventory: as defined in the UCC or PPSA, as applicable, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding Equipment).
Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.
IRS: the United States Internal Revenue Service.
Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
Lenders: as defined in the preamble to this Agreement and any other Person who
hereafter becomes a “Lender” pursuant to an Assignment and Acceptance.
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to
Administrative Agent and Borrower Agent.
LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest determined by Administrative Agent at or about 11:00 a.m. (London
time) two Business Days prior to such Interest Period, for a term equivalent to
such Interest Period, equal to the London Interbank Offered Rate, or comparable
or successor rate approved by Administrative Agent, as published on the
applicable Reuters screen page (or other commercially available source
designated by Administrative Agent from time to time); provided, that any such
comparable or successor rate shall be applied by Administrative Agent, if
administratively feasible, in a manner consistent with market practice.
LIBOR Loan: a Loan that bears interest based on LIBOR (other than by virtue of
clause (c) of the definition of “Base Rate”). All LIBOR Loans shall be
denominated in U.S. Dollars.
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances

-12-

--------------------------------------------------------------------------------




affecting Property. For avoidance of doubt, the interest of a landlord or lessor
under a lease or license that is not a Capital Lease shall not in and of itself
be regarded to be a Lien on the property interest of the tenant or lessee
pursuant to the subject lease.
Loan: a loan made to the Borrowers pursuant to Section 2.1.
Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.
Loan Documents: this Agreement, the Other Agreements, the Intercreditor
Agreement and the Security Documents.
Loan-to-Value Ratio: as of any date of determination, the ratio, expressed as a
percentage, of (a) the outstanding principal balance under the Loans, divided by
(b) the Mortgaged Property Value.
Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of the Obligors,
taken as a whole, on the value of any material portion of the Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of the
Administrative Agent’s Liens on any Collateral; (b) impairs the ability of an
Obligor to perform its obligations under the Loan Documents, including repayment
of any Obligations; or (c) otherwise impairs the ability of the Administrative
Agent or any Lender to enforce or collect any Obligations or to realize upon any
Collateral.
Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any federal securities law applicable to such Person,
including Regulation S-K under the Securities Exchange Act of 1934; or (b) for
which breach, termination, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect.
Moody’s: Moody’s Investors Service, Inc., and its successors.
Mortgage: a mortgage, deed to secure debt or deed of trust in which an Obligor
grants a Lien on its Real Estate to the Administrative Agent, as security for
the Obligations.
Mortgaged Property Value: the result of (a) the fair market value of the
Mortgaged Real Estate based upon the Original Appraisals, as such Mortgaged
Property Value may hereafter be changed by any or all subsequent appraisals or
an update to any or all of such Original Appraisals ordered by the
Administrative Agent from time to time as contemplated by Section 10.1.10 and
otherwise reasonably acceptable to the Required Lenders minus (b) any
environmental holdbacks (if applicable) reasonably required by the
Administrative Agent for the Mortgaged Real Estate based on the Administrative
Agent’s review of the environmental site assessments for the Mortgaged Real
Estate.
Mortgaged Real Estate: as defined in Section 7.1.1.

-13-

--------------------------------------------------------------------------------




Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien (that, in the case of Collateral sold, is senior to the
Administrative Agent’s Liens thereon); (c) transfer or similar taxes; and (d)
reserves for indemnities, until such reserves are no longer needed.
Non-Consenting Lender: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Lenders or all affected Lenders
in accordance with the terms of Section 14.1 and (b) has been approved by the
Required Lenders.
Non-Defaulting Lender: any Lender that is not a Defaulting Lender.
Non-Renewing Lender: any Lender that (a) is a Revolving Lender and (b) has not
agreed to a Revolving Commitment Extension.
Note: each promissory note executed by the Borrowers in favor of a Lender in the
form of Exhibit A, in the amount of such Lender’s Commitment, or other
promissory note executed by the Borrowers to evidence any Obligations.
Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Loans in form satisfactory to Administrative Agent.
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form satisfactory to the Administrative Agent.
Obligations: all (a) principal of and premium, if any, on the Loans, (b)
interest, expenses, fees, indemnification obligations, Extraordinary Expenses
and other amounts payable by Obligors under Loan Documents, and (c) other Debts,
obligations and liabilities of any kind owing by Obligors pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.
Obligor: each Borrower and Guarantor.
OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary undertaken in good faith.
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
company agreement, operating agreement, members’ agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or governance of such Person.

-14-

--------------------------------------------------------------------------------




Original Appraisals: the final appraisals relating to the Mortgaged Real Estate
delivered to the Lenders prior to the Closing Date in connection with the Loans
advanced hereunder on the Closing Date.
Original Revolver Termination Date: the original “U.S. Revolver Termination
Date” as defined in the Revolving Loan Agreement.
OSHA: the Occupational Safety and Hazard Act of 1970.
Other Agreement: each Note; Fee Letter; Compliance Certificate or other Borrower
Materials; or other document, instrument or agreement (other than this Agreement
or a Security Document) now or hereafter delivered by an Obligor or other Person
to the Administrative Agent or a Lender in connection with any transactions
relating hereto.
Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).
Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(a)).
PACA: the Perishable Agricultural Commodities Act (7 USC §§ 499a et seq.).
PACA Claim: with respect to any Person, any right or claim of or for the benefit
of such Person under PACA or any similar law enacted by any other state or
jurisdiction including any right, title or interest in or to any claims,
remedies or trust assets or other benefits or any proceeds thereof.
Participant: as defined in Section 13.2.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
Payment Item: each check, draft or other item of payment payable to a Borrower.
PBGC: the Pension Benefit Guaranty Corporation.
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
Permitted Acquisition: the acquisition, whether through a single transaction or
a series of related transactions (including by way of merger, amalgamation or
consolidation permitted by Section 10.2.9), of (a) all or substantially all of
the Properties of any Person or of a business unit or line of business of any
Person, or (b) Equity Interests of any Person, in each case that is a type of
business (or assets used in a type of business) that is a Permitted Business, in
each case so long as:

-15-

--------------------------------------------------------------------------------








(i)(A)(1) daily average Aggregate Availability for the 30 consecutive days
immediately before consummating the proposed Permitted Acquisition, calculated
on a pro forma basis after giving effect to such Permitted Acquisition as if
such Permitted Acquisition had been consummated at the beginning of such 30 day
period shall be at least 12.5% of the Aggregate Borrowing Base and (2) Borrowers
shall have a Fixed Charge Coverage Ratio of at least 1.00:1.00 for the most
recently completed period of four Fiscal Quarters for which financial statements
have been provided pursuant to Section 10.1.2, calculated on a pro forma basis
after giving effect to such Permitted Acquisition as if such Permitted
Acquisition had been made at the beginning of such period of four Fiscal
Quarters; provided that to the extent daily average Aggregate Availability for
the 30 consecutive days immediately before consummating the proposed Permitted
Acquisition, calculated on a pro forma basis after giving effect to such
Permitted Acquisition as if such Permitted Acquisition had been consummated at
the beginning of such 30 day period, is at least 20% of the Aggregate Borrowing
Base, this clause (2) shall not be applicable and (B) UNFI shall have delivered
to the Administrative Agent not less than two (2) Business Days prior to the
earlier of (x) the execution of a definitive or binding agreement to enter into
the proposed Permitted Acquisition and (y) the consummation of such proposed
Permitted Acquisition, a statement, certified by a Senior Officer of UNFI,
setting forth, in reasonable detail, computations (determined in a manner
reasonably acceptable to the Administrative Agent) evidencing satisfaction of
the requirements set forth in clause (A) above;


(ii)not more than two (2) Business Days prior to the consummation of the
proposed Permitted Acquisition, a Senior Officer of UNFI shall have delivered to
the Administrative Agent a statement certifying that the conditions in clauses
(i)(A) and (i)(B) above continue to be satisfied, which statement shall be
accompanied by a substantially final version of the acquisition agreement;


(iii)promptly following the consummation of such proposed Permitted Acquisition,
a Senior Officer of UNFI shall have delivered to the Administrative Agent an
executed copy of the acquisition agreement and all other material documents
executed in connection therewith;


(iv)no Default or Event of Default shall exist before or after giving effect to
the proposed Permitted Acquisition;


(v)if any such acquisition is structured as the acquisition of all or
substantially all of the Equity Interests of a Person to be acquired (including
by way of merger, amalgamation or consolidation permitted by Section 10.2.9) or
Borrowers create a Subsidiary to make the acquisition, Borrowers shall, or shall
cause such Person or Subsidiary to, comply with Section 10.1.9, if required; and


(vi)in the case of a proposed Permitted Acquisition of the Equity Interests of
another Person, the board of directors (or comparable governing body of such
Person) shall not have disapproved the proposed Permitted Acquisition.


Permitted Business: the business of the Borrowers and the Subsidiaries as
conducted on the Closing Date and businesses and business activities that are
reasonably related thereto or ancillary or incidental thereto or that the
Borrowers have determined, in their reasonable business judgment, would enhance
the business, operations and condition (financial or otherwise) of the Borrowers
and the Subsidiaries.

-16-

--------------------------------------------------------------------------------




Permitted Collateral Disposition: subject at all times to compliance with
Section 10.3.3, an Asset Disposition (a) of obsolete or worn out fixtures and
personal property, whether now owned or hereafter acquired, in the ordinary
course of business, (b) of fixtures, equipment or other personal property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such disposition are
applied with reasonable promptness to the purchase price of such replacement
property, (c) of fixtures and personal property by any Obligor to another
Obligor, or (d) that is approved in writing by Administrative Agent and Required
Lenders.
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension, modification, renewal or
replacement thereof that does not increase the amount of such Contingent
Obligation when extended, modified, renewed or replaced; (d) incurred in the
Ordinary Course of Business in favor of suppliers, customers, lessors and
licensors or with respect to surety, appeal, bid or performance bonds,
completion guarantees or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of assets permitted hereunder; (f) arising under the Loan
Documents; (g) of a Borrower or a Subsidiary with respect to Debt of a Borrower
or a Subsidiary that is permitted under Section 10.2.1; or (h) in an aggregate
amount of U.S.$10,000,000 or less at any time.
Permitted Investments:
(a)(i) Investments existing on the Closing Date and identified on
Schedule 10.2.5, and any extension, modification, renewal or replacement of any
such Investment that does not increase the amount of such Investment when
extended, modified, renewed or replaced, and (ii) Investments in Subsidiaries
existing on the Closing Date;


(b)Investments in Domestic Subsidiaries; provided that any acquisition of Equity
Interests in a Person that was not previously a Subsidiary shall be subject to
compliance with the requirements set forth in the definition of “Permitted
Acquisition”;


(c)Investments in Foreign Subsidiaries by Foreign Subsidiaries;


(d)Investments in Foreign Subsidiaries by UNFI and Domestic Subsidiaries in an
aggregate amount not to exceed U.S.$3,000,000 outstanding at any one time;


(e)loans and advances permitted by Section 10.2.7;


(f)Permitted Contingent Obligations;


(g)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(h)Cash Equivalents;


(i)Permitted Acquisitions;


(j)(i) Investments not otherwise described in the preceding clauses; provided
that (A) no Default or Event of Default shall exist before or after giving
effect to the proposed

-17-

--------------------------------------------------------------------------------




Investment, (B) daily average Aggregate Availability for the 30 consecutive days
immediately before consummating the proposed Investment, calculated on a pro
forma basis after giving effect to such Investment as if such Investment had
been consummated at the beginning of such 30 day period, shall be at least 12.5%
of the Aggregate Borrowing Base and (C) Borrowers shall have a Fixed Charge
Coverage Ratio is at least 1.00:1.00 for the most recently completed period of
four Fiscal Quarters for which financial statements have been provided pursuant
to Section 10.1.2, calculated on a pro forma basis after giving effect to such
Investment as if such Investment had been made at the beginning of such period
of four Fiscal Quarters; provided that to the extent daily average Aggregate
Availability for the 30 consecutive days immediately before consummating the
proposed Investment, calculated on a pro forma basis after giving effect to such
Investment as if such Investment had been consummated at the beginning of such
30 day period, is at least 20% of the Aggregate Borrowing Base, this clause (C)
shall not be applicable, and (ii) UNFI shall have delivered to the
Administrative Agent not less than two (2) Business Days prior to the earlier of
(x) the execution of a definitive or binding agreement to consummate the
proposed Investment and (y) the consummation of such proposed Investment, a
statement, certified by a Senior Officer of UNFI, setting forth, in reasonable
detail, computations (determined in a manner reasonably acceptable to the
Administrative Agent) evidencing satisfaction of the requirements set forth in
clause (i) above; and


(k)other Investments in an aggregate amount not to exceed U.S.$10,000,000
outstanding at any one time.


Permitted Lien: as defined in Section 10.2.2.
Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
(and any Refinancing Debt with respect thereto) that is secured only by a
Purchase Money Lien, as long as the aggregate amount does not exceed
U.S.$10,000,000.
Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
Platform: as defined in Section 14.3.3.
PPSA: the Personal Property Security Act of Ontario (or any successor statute)
or similar legislation of any other Canadian jurisdiction, including the Civil
Code of Québec, the laws of which are required by such legislation to be applied
in connection with the issue, perfection, enforcement, opposability,
enforceability, validity or effect of security interests or hypothecs.
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
Prior Claims: all Liens created by Applicable Law (in contrast with Liens
voluntarily granted) that rank or are capable of ranking prior or pari passu
with the Administrative Agent’s security interests

-18-

--------------------------------------------------------------------------------




(or interests similar thereto under Applicable Law) against all or part of the
Collateral, including for amounts owing for employee source deductions, goods
and services taxes, sales taxes, harmonized sales taxes, municipal taxes,
workers’ compensation, Québec corporate taxes, pension fund obligations, Wage
Earner Protection Program Act obligations and overdue rents.


Pro Rata: as to any Lender, a percentage (rounded to the ninth decimal place)
determined (a) while the Commitments are outstanding, by dividing the amount of
such Lender’s Commitment by the Aggregate Commitments; and (b) at any other
time, by dividing the amount of such Lender’s Loans by the aggregate principal
balance of all Loans.
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to have a Material Adverse Effect
or result in forfeiture or sale of any assets of the Obligor; (e) no Lien is
imposed on assets of the Obligor, unless enforcement thereof is stayed during
the pendency of the contest; and (f) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
PSA: the Packers and Stockyards Act (7 USC § 196 et seq.).
PSA Claim: with respect to any Person, any right or claim of or for the benefit
of such Person under PSA or any similar law enacted by any other state or
jurisdiction including any right, title or interest in or to any claims,
remedies or trust assets or other benefits or any proceeds thereof.
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred at the time of or within 20 days after acquisition of any fixed assets,
for the purpose of financing any of the purchase price thereof; and (c) any
renewals, extensions or refinancings (but not increases) thereof.
Purchase Money Lien: a Lien that secures Purchase Money Debt or any Refinancing
Debt with respect thereto, encumbering only the fixed assets acquired with such
Debt and constituting a Capital Lease, a purchase money security interest under
the UCC or a purchase money security interest under the PPSA.
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
Recipient: the Administrative Agent, any Lender or any other recipient of a
payment to be made by an Obligor under a Loan Document or on account of an
Obligation.
Refinancing Conditions: the following conditions for Refinancing Debt: (a) other
than with respect to the Refinancing Debt for Debt pursuant to the Revolving
Loan Agreement, it is in an aggregate principal amount (including any unfunded
commitment amount) that does not exceed the principal amount (including any
unfunded commitment amount) of the Debt being extended, renewed or refinanced;
(b) it has a final maturity no sooner than, a weighted average life (if
applicable) no less than,

-19-

--------------------------------------------------------------------------------




and, other than with respect to the Refinancing Debt for Debt pursuant to the
Revolving Loan Agreement, an interest rate no greater than, the Debt being
extended, renewed or refinanced; (c) if applicable, it is subordinated to the
Obligations at least to the same extent as the Debt being extended, renewed or
refinanced; (d) the representations, covenants and defaults applicable to it,
taken as a whole, are not materially less favorable to the applicable Borrower
or Subsidiary than those applicable to the Debt being extended, renewed or
refinanced; (e) no additional Lien is granted to secure it; (f) no additional
Person is obligated on such Debt; and (g) upon giving effect to it, no Default
or Event of Default exists.
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Permitted Purchase Money Debt, Debt permitted under Section
10.2.1(c) or Debt in respect of the Revolving Loan Agreement.
Related Real Estate Documents: with respect to any Mortgaged Real Estate, the
following, in form and substance satisfactory to the Administrative Agent and
received by the Administrative Agent for review on or prior to the Closing Date:
(a) a mortgagee title policy (or pro forma policy therefor) covering the
Administrative Agent’s interest under the Mortgage, by an insurer acceptable to
the Administrative Agent, which must be fully paid on such effective date; (b)
such assignments of leases, estoppel letters, attornment agreements, consents,
waivers and releases as the Administrative Agent may require with respect to
other Persons having an interest in the Real Estate; (c) a current, as-built
survey of the Real Estate, containing a metes-and-bounds property description
and certified by a licensed surveyor acceptable to the Administrative Agent; (d)
a life-of-loan flood hazard determination and, if the Real Estate is located in
a special flood hazard area, an acknowledged notice to Borrowers and flood
insurance by an insurer acceptable to the Administrative Agent; (e) a current
appraisal of the Real Estate, prepared by an appraiser acceptable to the
Administrative Agent, and in form and substance satisfactory to Required
Lenders; (f) an environmental assessment, prepared by environmental engineers
acceptable to the Administrative Agent, and such other reports, certificates,
studies or data as the Administrative Agent may reasonably require, all in form
and substance satisfactory to Required Lenders; (g) municipal zoning reports in
form and substance satisfactory to Administrative Agent; and (h) such other
documents, instruments or agreements as the Administrative Agent may reasonably
require with respect to any environmental risks regarding the Real Estate.
Report: as defined in Section 12.2.3.
Reportable Event: with respect to any Pension Plan, any of the events set forth
in Section 4043(c) of ERISA, other than events for which the 30 day notice
period has been waived.
Required Lenders: Lenders (subject to Section 4.2) having (a) Commitments in
excess of 50% of the Aggregate Commitments; and (b) if the Commitments have
terminated, Loans in excess of 50% of all outstanding Loans; provided, however,
that the Commitment and Loans of any Defaulting Lender shall be excluded from
such calculation; provided, further, that at any time there are two (2) or more
Lenders that are not Affiliates of one another, then Required Lenders shall
include at least two (2) such Lenders that are not Affiliates of one another.
Restricted Investment: any Investment by a Borrower or Subsidiary other than a
Permitted Investment.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

-20-

--------------------------------------------------------------------------------




Revolving Agent: as defined in the recitals to this Agreement.
Revolving Commitment: a “U.S. Revolver Commitment” as defined in the Revolving
Loan Agreement.
Revolving Commitment Extension: the extension by any Revolving Lender of its
Revolving Commitment to a date later than the Original Revolver Termination
Date.
Revolving Lenders: as defined in the recitals to this Agreement.
Revolving Loan Agreement: as defined in the recitals to this Agreement.
Revolving Loan Collateral: the “Revolving Loan Collateral” as defined in the
Intercreditor Agreement.
Revolving Loan Facility Documents: the Revolving Loan Agreement and all other
definitive loan documentation relating thereto.
Revolving Loan Facility Liens: the Liens granted to the Revolving Agent under
the Revolving Loan Facility Documents, at any time, upon Revolving Loan
Collateral.
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.
S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.
Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
Secured Parties: Administrative Agent and Lenders.
Security Documents: the Guaranties, Mortgages, and all other documents,
instruments and agreements entered into or to be entered into by an Obligor
pursuant to which such Obligor grants or perfects a security interest in certain
of its assets to the Administrative Agent as security for the Obligations,
including UCC financing statements and financing change statements, as
applicable, required to be executed or delivered pursuant to any Security
Document.
Seller Note: any unsecured promissory note (and any guarantee thereof) issued by
one or more Obligors (or any Subsidiary of an Obligor organized for purposes of
the corresponding Permitted Acquisition, which as a part of such Permitted
Acquisition will contemporaneously be merged with or into an Obligor or
otherwise will become an Obligor promptly thereafter in accordance with this
Agreement) in favor of a seller in connection with a Permitted Acquisition in an
aggregate principal amount not to exceed the purchase price in respect of such
Permitted Acquisition.
Senior Officer: each of the chairman of the board, president, chief executive
officer, chief financial officer, chief accounting officer and any senior vice
president of a Borrower or, if the context requires, any other Obligor.







-21-

--------------------------------------------------------------------------------






Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code or, in the case of any Canadian Subsidiary, “insolvent” within
the meaning of the Bankruptcy and Insolvency Act (Canada); and (f) has not
incurred (by way of assumption or otherwise) any obligations or liabilities
(contingent or otherwise) under any Loan Documents, or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates. “Fair
salable value” means the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase.
Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which such Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. For the avoidance of doubt, Taxes shall include
all Taxes imposed pursuant to Part XIII of the ITA or any successor provisions
thereto.
Termination Date: the earlier of (a) August 14, 2022 and (b) the date that is
ninety (90) days prior to the earlier of (i) the “U.S. Revolver Termination
Date” and (ii) the “Canadian Termination Date”, as each such term is defined in
the Revolving Loan Agreement.
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
Unfunded Pension Liability: (a) with respect to a Pension Plan, the excess of a
Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the
current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to the Code, ERISA or the
Pension Protection Act of 2006 for the applicable plan year and (b) with respect
to a Canadian Plan that is a registered pension plan, the amount (if any) by
which the present value of all vested and unvested accrued benefits under such a
plan exceeds the fair market value of assets allocable to such benefits, all
determined as of the then most recent valuation date for such plan using
customary actuarial assumptions for such a plan.
UNFI Canada: UNFI Canada, Inc., a corporation organized under the Canada
Business Corporations Act and wholly-owned by UNFI.

-22-

--------------------------------------------------------------------------------




Upstream Payment: a Distribution by a Subsidiary to an Obligor or a wholly-owned
Subsidiary of an Obligor.
U.S. Dollars or U.S.$: lawful money of the United States.
U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.
U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).
Voting Stock: Equity Interests of any class or classes of a corporation the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors (or Persons performing similar
functions).
Wage Earner Protection Program Act: the Wage Earner Protection Program Act
(Canada).
Washington Deed of Trust: as defined in Section 12.1.1(b).
1.2Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrower Agent and its Subsidiaries delivered to
Administrative Agent before the Closing Date and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if Borrowers’ certified public accountants concur
in such change, the change is disclosed to Administrative Agent, and Section
10.3 is amended in a manner satisfactory to Required Lenders to take into
account the effects of the change.


1.3Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement (including this Agreement) include any amendments,
restatements, waivers and other modifications, supplements, extensions or
renewals (to the extent permitted by the Loan Documents); (c) any section mean,
unless the context otherwise requires, a section of this Agreement; (d) any
exhibits or schedules mean, unless the context otherwise requires, exhibits and
schedules attached hereto, which are hereby incorporated by reference; (e) any
Person include successors and assigns; (f) time of day means time of day at
Administrative Agent’s notice address under Section 14.3.1; or (g) discretion of
the Administrative Agent or any Lender mean the sole and absolute discretion of
such Person. All determinations (including calculations of financial covenants)
made from time to time under the Loan Documents shall be made in light of the
circumstances existing at such time. Borrowers shall have the burden of
establishing any alleged negligence, misconduct or lack of good faith by the
Administrative Agent or any Lender under any Loan Documents. No provision of any
Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever the phrase “to
the best of Borrowers’ knowledge” or words of similar import are used in any
Loan Documents, it means actual knowledge of a Senior Officer, or knowledge that
a Senior Officer should have obtained in the good faith and diligent performance
of his or her duties,

-23-

--------------------------------------------------------------------------------




including reasonably specific inquiries of employees or agents and a good faith
attempt to ascertain the matter to which such phrase relates.


SECTION 2CREDIT FACILITIES


2.1Commitments.


2.1.1Initial Loans. Each Lender agrees, severally on a Pro Rata basis up to its
Initial Commitment, on the terms set forth herein, to make an Initial Loan to
Borrowers. The Initial Loans shall be funded by Lenders on the Closing Date. The
Initial Commitment of each Lender shall expire upon the funding by Lenders of
the Initial Loans


2.1.2Notes. The Loans made by each Lender and interest accruing thereon shall be
evidenced by the records of the Administrative Agent and such Lender. At the
request of any Lender, the Borrowers shall deliver a Note to such Lender.


2.1.3Use of Proceeds. The proceeds of Loans shall be used by the applicable
Borrowers solely (a) for general corporate purposes, including the repayment and
refinancing of existing Debt outstanding under the Revolving Loan Agreement; (b)
to pay fees and transaction expenses associated with the closing of this credit
facility; and (c) to pay Obligations in accordance with this Agreement. The
Borrowers shall not, directly or indirectly, use the proceeds of the Loans (i)
to fund any activities or business of or with any Person that, at the time of
such funding, is the subject of Sanctions or located in any Designated
Jurisdiction, or (ii) in a way that would result in a violation of any
Anti-Corruption Laws or Sanctions by the Borrowers or any of their Subsidiaries
or, to the knowledge of the Borrowers, any Person participating in the Loans
(whether as underwriter, advisor, investor, or otherwise).


2.1.4Increase in Commitments.


(a)Borrowers may by written notice to the Administrative Agent elect to request
the establishment of one or more new term loan commitments (each, an
“Incremental Commitment”), by an aggregate amount not in excess of
U.S.$50,000,000. Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which the Borrowers propose that the Incremental Commitments
shall be effective, which shall be a date not less than 10 Business Days after
the date on which such notice is delivered to the Administrative Agent and (ii)
the identity of each Eligible Assignee to whom the Borrowers propose any portion
of such Incremental Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide such Incremental Commitment. Each Incremental Commitment
shall be in an aggregate amount of U.S.$10,000,000 or any whole multiple of
U.S.$500,000 in excess thereof (provided that such amount may be less than
U.S.$10,000,000 if such amount represents all remaining availability under the
aggregate limit in respect of Incremental Commitments set forth in above).


(b)The Incremental Commitments shall become effective as of the Increase
Effective Date; provided that:
(i)each of the conditions set forth in Section 6.2 shall be satisfied;


(ii)the Borrowers shall be in compliance with (x) the covenants set forth in
Sections 10.3.1 and 10.3.2 as of the end of the latest fiscal quarter for which
internal financial statements are available, and (y) the covenant set forth in
Section 10.3.3 as of

-24-

--------------------------------------------------------------------------------






the Increase Effective Date, in each case calculated on a pro forma basis after
giving effect to the proposed Incremental Loan, and, in the case of the
covenants set forth in Sections 10.3.1 and 10.3.2, as if such Incremental Loan
had been incurred at the beginning of the applicable testing period for each
such covenant; and


(iii)the Borrowers shall deliver or cause to be delivered officer’s certificates
and legal opinions of the type delivered on the Closing Date to the extent
reasonably requested by, and in form and substance reasonably satisfactory to,
the Administrative Agent.


(c)The terms and provisions of Incremental Loans shall be identical to the
Initial Loans; provided that the scheduled amortization payments with respect to
such Incremental Loans shall be as set forth in Section 5.2.1(b).


(d)The Incremental Commitments shall be effected by a joinder agreement (each,
an “Increase Joinder”) executed by the Borrowers, the Administrative Agent and
each Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 14.1,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.1.4. In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Loans shall be deemed,
unless the context otherwise requires, to include references to Incremental
Loans made pursuant to this Agreement. This Section 2.1.4 shall supersede any
provisions in Section 12.5 or Section 14.1 to the contrary.


SECTION 3INTEREST, FEES AND CHARGES


3.1.Interest.


3.1.1.Rates and Payment of Interest


(a)The Obligations shall bear interest (i) if a Base Rate Loan, at the Base Rate
in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR Loan,
at LIBOR for the applicable Interest Period, plus the Applicable Margin; and
(iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin. Interest shall accrue from the date the Loan is advanced
or the Obligation is incurred or payable, until paid by the Borrowers. If a Loan
is repaid on the same day made, one day’s interest shall accrue.


(b)During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Administrative Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment). Each Borrower acknowledges that the cost
and expense to the Administrative Agent and Lenders due to an Event of Default
are difficult to ascertain and that the Default Rate is fair and reasonable
compensation for this.


(c)Interest accrued on the Loans shall be due and payable in arrears, (i) (x)
with respect to any LIBOR Loan, the last day of the Interest Period applicable
to such Loan; provided, however, that if any Interest Period for a LIBOR Loan
exceeds three (3) months, interest accrued on such Loan shall also be due and
payable on the respective dates that fall every three (3) months after the
beginning of such Interest Period and (y) with respect any Base Rate Loan, on
the first day of each month; (ii) on any date of prepayment, with respect to the
principal amount of Loans being prepaid; and (iii) on

-25-

--------------------------------------------------------------------------------




the Termination Date. Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be due and payable on demand. Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand.


3.1.2.Application of LIBOR to Outstanding Loans.


(a)Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of Base Rate Loans to, or
to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR Loan.
During any Default or Event of Default, the Administrative Agent may (and shall
at the direction of Required Lenders) declare that no Loan may be made,
converted or continued as a LIBOR Loan.


(b)Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Administrative Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least three Business Days
before the requested conversion or continuation date. Promptly after receiving
any such notice, the Administrative Agent shall notify each Lender thereof. Each
Notice of Conversion/Continuation shall be irrevocable, and shall specify the
amount of Loans to be converted or continued, the conversion or continuation
date (which shall be a Business Day), and the duration of the Interest Period
(which shall be deemed to be 30 days if not specified). If, upon the expiration
of any Interest Period in respect of any LIBOR Loans, Borrower Agent shall have
failed to deliver a Notice of Conversion/Continuation, it shall be deemed to
have elected to convert such Loans into Base Rate Loans. Administrative Agent
does not warrant or accept responsibility for, nor shall it have any liability
with respect to, administration, submission or any other matter related to any
rate described in the definition of LIBOR.


3.1.3.Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrower Agent shall select an interest period
(“Interest Period”) to apply, which interest period shall be a period of one
month, two months, three months, six months or, with the approval of all
affected Lenders, nine months; provided, however, that:


(a)the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the applicable calendar month at its end;


(b)if any Interest Period commences on a day for which there is no corresponding
day in the applicable calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and


(c)no Interest Period shall extend beyond the Termination Date.


3.1.4.Interest Rate Not Ascertainable. If the Administrative Agent shall
determine that on any date for determining LIBOR adequate and fair means do not
exist for ascertaining such rate on the basis provided herein, then the
Administrative Agent shall immediately notify the Borrowers of such
determination. Until the Administrative Agent notifies the Borrowers that such
circumstance no longer exists, the obligation of the Lenders to make LIBOR Loans
shall be suspended, and no further Loans may be converted into or continued as
LIBOR Loans.


3.2.     [Intentionally Omitted.]

-26-

--------------------------------------------------------------------------------




3.3.Computation of Interest, Fees, Yield Protection. All computations of
interest for LIBOR Loans shall be made on the basis of a year of 360 days and
actual days elapsed. All other computations of interest, as well as fees and
other charges calculated on a per annum basis, shall be computed for the actual
days elapsed, based on a year of 365 days. Each determination by the
Administrative Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error. All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration. A certificate as to amounts payable by Borrowers under Section 3.4,
3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent by the Administrative Agent or
the affected Lender, as applicable, shall be final, conclusive and binding for
all purposes, absent manifest error, and the Borrowers shall pay such amounts to
the appropriate party within 10 days following receipt of the certificate.


3.4.Reimbursement Obligations. Borrowers shall reimburse the Administrative
Agent and Lenders for all Extraordinary Expenses. Borrowers shall also reimburse
the Administrative Agent for all reasonable legal, accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including (i)
any actions taken to perfect or maintain priority of the Administrative Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral and (ii) the Platform or any other dedicated agency web page
on the internet to distribute to the Lenders and to other investors or potential
investors any required documentation and financial information regarding the
Loan Documents and the Loans; and (c) subject to the limits of Sections
10.1.1(b) and 10.1.10, each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by the Administrative Agent’s personnel
or a third party. Legal, accounting and consulting fees may be charged to
Borrowers by the Administrative Agent’s professionals at their usual and
customary hourly rates for similar services, regardless of any reduced or
alternative fee billing arrangements that the Administrative Agent, any Lender
or any of their Affiliates may have with such professionals with respect to this
or any other transaction. Borrowers acknowledge that counsel may provide the
Administrative Agent with a benefit, such as a discount, credit or other
accommodation, based on counsel’s overall relationship with the Administrative
Agent, including fees paid hereunder. All amounts payable by Borrowers under
this Section shall be due on demand.


3.5.Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine interest rates or charge interest based upon LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, U.S. Dollars in the
London interbank market, any other relevant interbank market or the position of
such Lender in such market then, on notice thereof by such Lender to the
Administrative Agent, any obligation of such Lender to make or continue LIBOR
Loans or to convert Base Rate Loans to LIBOR Loans shall be suspended until such
Lender notifies the Administrative Agent that the circumstances giving rise to
such determination no longer exist. Upon delivery of such notice, Borrowers
shall prepay all LIBOR Loans of such Lender or convert all LIBOR Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Base Rate Loans. Upon any such prepayment or conversion, Borrowers shall
also pay accrued interest on the amount so prepaid or converted.


3.6.Inability to Determine Rates. The Administrative Agent will promptly notify
Borrower Agent and Lenders if, in connection with any request for a Borrowing
of, or conversion to or continuation of, a LIBOR Loan (a) the Administrative
Agent determines that (i) deposits are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest

-27-

--------------------------------------------------------------------------------




Period of such Loan, or (ii) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (b) the Administrative
Agent or Required Lenders determine for any reason that LIBOR for the requested
Interest Period does not adequately and fairly reflect the cost to such Lenders
of funding such Loan. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Loans shall be suspended until the Administrative Agent (upon
instruction by Required Lenders) withdraws such notice. Upon receipt of such
notice, Borrower Agent may revoke any pending request for a Borrowing of,
conversion to or continuation of a LIBOR Loan or, failing that, the Borrower
Agent will be deemed to have submitted a request for a Base Rate Loan.


3.7.Increased Costs; Capital Adequacy.


3.7.1.Increased Costs Generally. If any Change in Law shall:


(a)impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR);


(b)subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) with respect to any Loan, Commitment or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


(c)impose on any Lender or any interbank market any other condition, cost or
expense affecting any Loan, Loan Document or Commitment;


and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan, Commitment, or converting to or continuing any interest
option for a Loan, or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, the Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
3.7.2.Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such holding company’s
capital as a consequence of this Agreement, or such Lender’s Commitments or
Loans to a level below that which such Lender or such holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s and
such holding company’s policies with respect to capital adequacy), then from
time to time the Borrowers will pay to such Lender such additional amount or
amounts as will compensate it or its holding company for any such reduction
suffered.


3.7.3.Compensation. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of its right
to demand such compensation, but Borrowers shall not be required to compensate a
Lender for any increased costs incurred or reductions suffered more than nine
months prior to the date that the Lender notifies Borrower Agent of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

-28-

--------------------------------------------------------------------------------




3.8.Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if any Borrower is required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful. Borrowers shall pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.


3.9.Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, (c) the Borrowers fail to repay a LIBOR Loan when required hereunder, or
(d) a Lender (other than a Defaulting Lender) is required to assign a LIBOR Loan
prior to the end of its Interest Period pursuant to Section 13.4, then the
Borrowers shall pay to the Administrative Agent its customary administrative
charge and to each Lender all resulting losses and expenses, including loss of
anticipated profits and any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds. Lenders shall not be required to purchase U.S. Dollar deposits in any
interbank or offshore U.S. Dollar market to fund any LIBOR Loan, but this
Section shall apply as if each Lender had purchased such deposits.


3.10.Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If the Administrative Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations or, if it exceeds such
unpaid principal, refunded to Borrowers. In determining whether the interest
contracted for, charged or received by the Administrative Agent or a Lender
exceeds the maximum rate, such Person may, to the extent permitted by Applicable
Law, (a) characterize any payment that is not principal as an expense, fee or
premium rather than interest; (b) exclude voluntary prepayments and the effects
thereof; and (c) amortize, prorate, allocate and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.


SECTION 4.LOAN ADMINISTRATION


4.1.Manner of Borrowing and Funding Loans.


4.1.1.Notice of Borrowing.


(a)Borrowers shall give the Administrative Agent a Notice of Borrowing in
connection with any Borrowing of Loans. Such notice must be received by the
Administrative Agent no later than 11:00 a.m. (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans, and (ii) at least three
Business Days prior to the requested funding date, in the case of LIBOR Loans.
Notices received after 11:00 a.m. shall be deemed received on the next Business
Day. Each Notice of Borrowing shall be irrevocable and shall specify (A) the
amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as Base Rate Loans or
LIBOR Loans, and (D) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be one month if not specified).

-29-

--------------------------------------------------------------------------------




(b)Unless payment is otherwise timely made by Borrowers, the becoming due of any
Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses) shall be deemed to be a request for Base Rate Loans on
the due date, in the amount of such Obligations. The proceeds of such Loans
shall be disbursed as direct payment of the relevant Obligation. In addition,
the Administrative Agent may, at its option, charge such Obligations against any
operating, investment or other account of a Borrower maintained with the
Administrative Agent or any of its Affiliates.


4.1.2.Fundings by Lenders. Each Lender shall timely honor its Commitment by
funding its Pro Rata share of each Borrowing of Loans that is properly requested
hereunder. The Administrative Agent shall endeavor to notify the Lenders of each
Notice of Borrowing (or deemed request for a Borrowing) by 12:00 noon on the
proposed funding date for Base Rate Loans or by 3:00 p.m. at least two Business
Days before any proposed funding of LIBOR Loans. Each Lender shall fund to the
Administrative Agent such Lender’s Pro Rata share of the Borrowing to the
account specified by the Administrative Agent in immediately available funds not
later than 2:00 p.m. on the requested funding date, unless the Administrative
Agent’s notice is received after the times provided above, in which case the
Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business Day.
Subject to its receipt of such amounts from the Lenders, the Administrative
Agent shall disburse the proceeds of the Loans as directed by Borrower Agent.
Unless the Administrative Agent shall have received (in sufficient time to act)
written notice from a Lender that it does not intend to fund its Pro Rata share
of a Borrowing, the Administrative Agent may assume that such Lender has
deposited or promptly will deposit its share with the Administrative Agent, and
the Administrative Agent may disburse a corresponding amount to Borrowers.


4.1.3.[Intentionally Omitted.]


4.1.4.Notices. Borrowers may request, convert or continue Loans, select interest
rates, and transfer funds based on telephonic or e-mailed instructions to the
Administrative Agent. Borrowers shall confirm each such request by prompt
delivery to the Administrative Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if such notice differs materially
from the action taken by the Administrative Agent or the Lenders pursuant to the
telephonic or e-mailed instructions from Borrowers, the records of the
Administrative Agent and such Lenders shall govern. Neither the Administrative
Agent nor any Lender shall have any liability for any loss suffered by a
Borrower as a result of the Administrative Agent or any Lender acting upon its
understanding of telephonic or e-mailed instructions from a person believed in
good faith by the Administrative Agent or any Lender to be a person authorized
to give such instructions on a Borrower’s behalf.


4.2.Defaulting Lender.


4.2.1.Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund or receive collections with respect to
Loans, the Administrative Agent may exclude the Commitments and Loans of a
Defaulting Lender from the calculation of Pro Rata shares. A Defaulting Lender
shall have no right to vote on any amendment, waiver or other modification of a
Loan Document, except as provided in Section 14.1.1(b).


4.2.2.Payments; Fees. The Administrative Agent may, in its discretion, receive
and retain any amounts payable to a Defaulting Lender under the Loan Documents,
and a Defaulting Lender shall be deemed to have assigned to the Administrative
Agent such amounts until all Obligations owing to the Administrative Agent,
non-Defaulting Lenders and other Secured Parties have been paid in full. The
Administrative Agent may apply such amounts to the Defaulting Lender’s defaulted
obligations or readvance the amounts to Borrowers hereunder.

-30-

--------------------------------------------------------------------------------




4.2.3.Status; Cure. The Administrative Agent may determine in its discretion
that a Lender constitutes a Defaulting Lender and the effective date of such
status shall be conclusive and binding on all parties, absent manifest error.
Borrowers and the Administrative Agent may agree in writing that a Lender is no
longer a Defaulting Lender, whereupon Pro Rata shares shall be reallocated
without exclusion of the reinstated Lender’s Commitments and Loans, and all
outstanding Loans and other exposures under the Commitments shall be reallocated
among the Lenders and settled by the Administrative Agent (with appropriate
payments by the reinstated Lender, including payment of any breakage costs for
reallocated LIBOR Loans) in accordance with the readjusted Pro Rata shares.
Unless expressly agreed by Borrowers and the Administrative Agent, no
reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender. The failure of any Lender to fund a Loan or
otherwise to perform its obligations hereunder shall not relieve any other
Lender of its obligations, and no Lender shall be responsible for default by
another Lender.


4.3.Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of U.S.$10,000,000, plus any
increment of U.S.$1,000,000 in excess thereof. No more than six (6) Borrowings
of LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the
same length and beginning date of their Interest Periods shall be aggregated
together and considered one Borrowing for this purpose. Upon determining LIBOR
for any Interest Period requested by the Borrowers, the Administrative Agent
shall promptly notify the Borrowers thereof by telephone or electronically and,
if requested by such Borrowers, shall confirm any telephonic notice in writing.


4.4.Borrower Agent. Each Borrower hereby designates UNFI (“Borrower Agent”) as
its representative and agent for all purposes under the Loan Documents,
including requests for Loans, designation of interest rates, delivery or receipt
of communications, preparation and delivery of financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative Agent
or any Lender. Borrower Agent hereby accepts such appointment. The
Administrative Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any Borrower. The
Administrative Agent and Lenders may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower. The
Administrative Agent and each Lender shall have the right, in its discretion, to
deal exclusively with Borrower Agent for any or all purposes under the Loan
Documents. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Borrower Agent
shall be binding upon and enforceable against it.


4.5.One Obligation. The Loans and other Obligations constitute one general
obligation of Borrowers and are secured by the Administrative Agent’s Lien on
all Collateral; provided, however, that the Administrative Agent and each Lender
shall be deemed to be a creditor of, and the holder of a separate claim against,
each Borrower to the extent of any Obligations jointly or severally owed by such
Borrower.


4.6.Effect of Termination. Until Full Payment of the Obligations, all
undertakings of Borrowers contained in the Loan Documents shall continue, and
the Administrative Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents. No Agent shall be required to
terminate its Liens unless it receives Cash Collateral or a written agreement,
in each case satisfactory to it, protecting the Administrative Agent and Lenders
from the dishonor or return of any Payment Items previously applied to the
Obligations. Sections 3.4, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2, this Section, and
each indemnity or waiver given by an Obligor or Lender in any Loan Document,
shall survive Full Payment of the Obligations.

-31-

--------------------------------------------------------------------------------






SECTION 5.
PAYMENTS



5.1.General Payment Provisions. All payments of Obligations shall be made in
U.S. Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, except as required by Applicable Law, and in
immediately available funds, not later than 12:00 noon on the due date. If any
payment to be made by any Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be. Any payment of a LIBOR Loan prior to the end of its Interest Period
shall be accompanied by all amounts due under Section 3.9. Any prepayment of
Loans shall be applied first to Base Rate Loans and then to LIBOR Loans.


5.2.Repayment of Loans; Obligations.


5.2.1.Payment of Principal.


(a)The principal amount of the Loans (other than any Incremental Loans) shall be
repaid on the first day of each Fiscal Quarter in consecutive quarterly
installments of $2,500,000, commencing on November 1, 2014 until the Termination
Date.


(b)The principal amount of the Incremental Loans shall be repaid on the first
day of each Fiscal Quarter in consecutive quarterly installments, each in an
amount equal to one-sixtieth (1/60) of the aggregate initial principal amount of
such Incremental Loans, commencing on the first day of the first Fiscal Quarter
that is at least sixty (60) days after the funding of such Incremental Loans and
continuing on the first day of each Fiscal Quarter thereafter until the
Termination Date.


(c)On the Termination Date, all principal, interest and other amounts owing with
respect to all Loans shall be due and payable in full. Each installment
referenced in clauses (a) and (b) above shall be paid to Administrative Agent
for the Pro Rata benefit of the applicable Lenders providing the applicable
Loans. Once repaid, whether such repayment is voluntary or required, no Loans
may be reborrowed.


5.2.2.Mandatory Prepayments.


(a)Concurrently with any disposition of any Collateral, Borrowers shall prepay
Loans in an amount equal to the Net Proceeds of such disposition;


(b)Concurrently with the receipt of any proceeds of insurance or condemnation
awards paid in respect of any Collateral, Borrowers shall prepay Loans in an
amount equal to such proceeds, subject to Section 7.2.1; and


(c)Concurrently with a Revolving Commitment Extension, Borrowers shall prepay
that portion of the Obligations (inclusive of, for the avoidance of doubt,
accrued interest) allocable to each Non-Renewing Lender, except to the extent
such Non-Renewing Lender has assigned its rights and obligations in respect of
such Obligations to an Eligible Assignee, it being understood that,
notwithstanding Section 12.5, such prepayment shall be treated as a non-Pro Rata
payment to such Lender.


(d)On or prior to the tenth (10th) day after the Borrower Agent receives a
notice from the Administrative Agent that the Borrowers are not in compliance
with the covenant set forth in Section 10.3.3, the Borrowers shall prepay Loans
in an amount necessary to comply with such covenant, calculated after giving
effect to such prepayment and, upon the making of such prepayment during such

-32-

--------------------------------------------------------------------------------




ten-day period, any Default or Event of Default deemed to have occurred solely
as a result of such noncompliance shall be deemed to have been cured.


5.2.3.Optional Prepayments. Borrowers may, at their option from time to time,
prepay the Loans, which prepayment must be at least U.S.$5,000,000, plus any
increment of U.S.$1,000,000 in excess thereof. Borrowers shall give written
notice to the Administrative Agent of an intended prepayment of Loans, which
notice shall specify the amount of the prepayment, shall be irrevocable once
given, shall be given at least 10 Business Days prior to the end of a month and
shall be effective as of the first day of the next month.


5.2.4.Application of Prepayments. Each prepayment of Loans pursuant to the
foregoing provisions of this Section 5.2 shall be applied to the principal
repayment installments thereof in inverse order of maturity.


5.3.[Intentionally Omitted.]


5.4.Payment of Other Obligations. Obligations other than Loans, including
Extraordinary Expenses, shall be paid by Borrowers as provided in the Loan
Documents or, if no payment date is specified, on demand made to the applicable
Borrowers.


5.5.Marshaling; Payments Set Aside. None of the Administrative Agent or Lenders
shall be under any obligation to marshal any assets in favor of any Obligor or
against any Obligations. If any payment by or on behalf of Borrowers is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises a right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other Person, then to the
extent of such recovery, the Obligation originally intended to be satisfied, and
all Liens, rights and remedies relating thereto, shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred.


5.6.Application and Allocation of Payments.


5.6.1.Application. Payments made by Borrowers hereunder shall be applied (a)
first, as specifically required hereby; (b) second, to Obligations then due and
owing; (c) third, to other Obligations specified by Borrowers; and (d) fourth,
as determined by the Administrative Agent in its discretion.


5.6.2.Post-Default Allocation. Notwithstanding anything in any Loan Document to
the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:


(a)first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to the Administrative Agent;


(b)second, to all amounts owing to the Administrative Agent on Loans that a
Defaulting Lender has failed to fund;


(c)third, to all Obligations constituting fees, indemnification, costs or
expenses owing to Lenders;

-33-

--------------------------------------------------------------------------------




(d)fourth, to all Obligations constituting interest;


(e)fifth, to all Loans; and


(f)last, to all remaining Obligations.


Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. The allocations set
forth in this Section are solely to determine the rights and priorities among
Secured Parties, and may be changed by agreement of the affected Secured
Parties, without the consent of any Obligor. This Section is not for the benefit
of or enforceable by any Obligor, and each Borrower irrevocably waives the right
to direct the application of any payments or Collateral proceeds subject to this
Section.
5.6.3.Erroneous Application. The Administrative Agent shall not be liable for
any application of amounts made by it in good faith and, if any such application
is subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).


5.7.[Intentionally Omitted.]


5.8.Loan Account; Account Stated.


5.8.1.Loan Account. The Administrative Agent shall maintain in accordance with
its usual and customary practices an account or accounts (“Loan Account”)
evidencing the Debt of Borrowers resulting from each Loan from time to time. Any
failure of the Administrative Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder.


5.8.2.Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies the
Administrative Agent in writing within 30 days after receipt or inspection that
specific information is subject to dispute.


5.9.Taxes.


5.9.1.Payments Free of Taxes; Obligation to Withhold; Tax Payment.


(a)All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by the Administrative Agent in its good faith discretion)
requires the deduction or withholding of any Tax from any such payment by the
Administrative Agent or an Obligor, then the Administrative Agent or such
Obligor shall be entitled to make such deduction or withholding based on
information and documentation provided pursuant to Section 5.10.


(b)If the Administrative Agent or any Obligor is required by the Code to
withhold or deduct Taxes, including backup withholding and withholding taxes,
from any payment, then (i) the Administrative Agent shall pay the full amount
that it determines is to be withheld or deducted to the

-34-

--------------------------------------------------------------------------------




relevant Governmental Authority pursuant to the Code, and (ii) to the extent the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Obligor shall be increased as necessary so that the
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(c) If the Administrative Agent or any Obligor is required by any Applicable Law
other than the Code to withhold or deduct Taxes from any payment, then (i) the
Administrative Agent or such Obligor, to the extent required by Applicable Law,
shall timely pay the full amount to be withheld or deducted to the relevant
Governmental Authority, and (ii) to the extent the withholding or deduction is
made on account of Indemnified Taxes, the sum payable by the applicable Obligor
shall be increased as necessary so that the Recipient receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.


5.9.2.Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the Administrative Agent’s option, timely reimburse the
Administrative Agent for payment of, any Other Taxes.


5.9.3.Tax Indemnification.


(a)Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each
Borrower shall indemnify and hold harmless the Administrative Agent against any
amount that a Lender fails for any reason to pay indefeasibly to the
Administrative Agent as required pursuant to this Section. Each Borrower shall
make payment within ten (10) days after demand for any amount or liability
payable under this Section. A certificate as to the amount of such payment or
liability delivered to Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of any
Recipient, shall be conclusive absent manifest error.


(b)Each Lender shall indemnify and hold harmless, on a several basis, (i) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent Borrowers have not already paid or reimbursed the
Administrative Agent therefor and without limiting Borrowers’ obligation to do
so), (ii) the Administrative Agent and Obligors, as applicable, against any
Taxes attributable to such Lender’s failure to maintain a Participant register
as required hereunder, and (iii) the Administrative Agent and Obligors, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or an Obligor in connection with any
Obligations, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Each Lender shall make
payment within ten (10) days after demand for any amount or liability payable
under this Section. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.


5.9.4.Evidence of Payments. If the Administrative Agent or an Obligor pays any
Taxes pursuant to this Section, then upon request, the Administrative Agent
shall deliver to Borrower Agent or Borrower Agent shall deliver to the
Administrative Agent, as applicable, a copy of a receipt issued by the
appropriate Governmental Authority evidencing the payment, a copy of any return
required

-35-

--------------------------------------------------------------------------------




by Applicable Law to report the payment, or other evidence of payment reasonably
satisfactory to the Administrative Agent or Borrower Agent, as applicable.


5.9.5. Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, nor have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of a
Lender. If a Recipient determines in its discretion that it has received a
refund of any Taxes as to which it has been indemnified by Borrowers or with
respect to which a Borrower has paid additional amounts pursuant to this
Section, it shall pay Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrowers with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that Borrowers agree, upon request by the
Recipient, to repay the amount paid over to Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient if the Recipient is required to repay such refund to the Governmental
Authority. Notwithstanding anything herein to the contrary, no Recipient shall
be required to pay any amount to Borrowers if such payment would place the
Recipient in a less favorable net after-Tax position than it would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. In no event
shall the Administrative Agent or any Recipient be required to make its tax
returns (or any other information relating to its taxes that it deems
confidential) available to any Obligor or other Person.


5.9.6.Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by or replacement of a Lender, the termination of the
Commitments and the repayment, satisfaction, discharge or Full Payment of any
Obligations.


5.10.Lender Tax Information.


5.10.1.Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and the Administrative Agent properly completed and
executed documentation reasonably requested by Borrowers or the Administrative
Agent as will permit such payments to be made without or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrowers or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Borrowers or the Administrative Agent
to enable them to determine whether such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding the foregoing, such
documentation (other than documentation described in Sections 5.10.2(a), (b) and
(d)) shall not be required if a Lender reasonably believes delivery of the
documentation would subject it to any material unreimbursed cost or expense or
would materially prejudice its legal or commercial position.


5.10.2.Documentation. Without limiting the foregoing, if any Borrower is a U.S.
Person,


(a)Any Lender that is a U.S. Person shall deliver to Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or the Administrative Agent), executed originals of IRS Form W-9,
certifying that such Lender is exempt from U.S. federal backup withholding Tax;

-36-

--------------------------------------------------------------------------------






(b)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender hereunder (and from time to time thereafter upon
reasonable request of Borrowers or the Administrative Agent), whichever of the
following is applicable:


(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party, (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from or reduction of U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty, and (y)
with respect to other payments under the Loan Documents, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


(ii)executed originals of IRS Form W-8ECI;


(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to the Administrative Agent to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (“U.S. Tax Compliance Certificate”), and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or


(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate in form satisfactory
to the Administrative Agent, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner;


(c)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender hereunder (and from time to time thereafter upon
the reasonable request of Borrowers or the Administrative Agent), executed
originals of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit Borrowers or the Administrative Agent to determine the
withholding or deduction required to be made; and


(d)if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and the
Administrative Agent at the time(s) prescribed by law and otherwise as
reasonably requested by Borrowers or the Administrative Agent such documentation
prescribed by Applicable Law (including Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrowers or the
Administrative Agent as may be necessary for

-37-

--------------------------------------------------------------------------------




them to comply with their obligations under FATCA and to determine that such
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(d), “FATCA” shall include any amendments made to FATCA after the date hereof.


5.10.3.Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and the Administrative Agent in writing of its
inability to do so.


5.11.Nature and Extent of Each Borrower’s Liability.


5.11.1.Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Administrative Agent and Secured Parties the prompt payment and performance of,
all Obligations and all agreements under the Loan Documents. Each Borrower
agrees that its guaranty obligations hereunder constitute a continuing guaranty
of payment and not of collection, that such obligations shall not be discharged
until Full Payment of the Obligations, and that such obligations are absolute
and unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by the Administrative
Agent or any Secured Party with respect thereto; (c) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for the Obligations or any action, or the absence of any
action, by the Administrative Agent or any Secured Party in respect thereof
(including the release of any security or guaranty); (d) the insolvency of any
Obligor; (e) any election by the Administrative Agent or any Secured Party in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise; (g)
the disallowance of any claims of the Administrative Agent or any Secured Party
against any Obligor for the repayment of any Obligations under Section 502 of
the Bankruptcy Code or otherwise; or (h) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except Full Payment of all Obligations.


5.11.2.Waivers.


(a)Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Administrative Agent or Secured Parties to marshal assets or to proceed against
any Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Borrower. Each
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than Full Payment of all Obligations and waives, to the maximum
extent permitted by law, any right to revoke any guaranty of any Obligations as
long as it is a Borrower. It is agreed among each Borrower, the Administrative
Agent and Secured Parties that the provisions of this Section 5.11 are of the
essence of the transaction contemplated by the Loan Documents and that, but for
such provisions, the Administrative Agent and Secured Parties would decline to
make Loans. Each Borrower acknowledges that its guaranty pursuant to this
Section is necessary to the conduct and promotion of its business, and can be
expected to benefit such business.


(b)Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent and Secured Parties may, in their discretion, pursue such
rights and remedies as

-38-

--------------------------------------------------------------------------------




they deem appropriate, including realization upon Collateral by judicial
foreclosure or non‑judicial sale or enforcement, without affecting any rights
and remedies under this Section 5.11. If, in taking any action in connection
with the exercise of any rights or remedies, the Administrative Agent or any
Secured Party shall forfeit any other rights or remedies, including the right to
enter a deficiency judgment against any Borrower or other Person, whether
because of any Applicable Laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action and waives any claim based upon
it, even if the action may result in loss of any rights of subrogation that any
Borrower might otherwise have had. Any election of remedies that results in
denial or impairment of the right of the Administrative Agent or any Secured
Party to seek a deficiency judgment against any Borrower shall not impair any
Borrower’s obligation to pay the full amount of the Obligations. Each Borrower
waives all rights and defenses arising out of an election of remedies, such as
nonjudicial foreclosure with respect to any security for the Obligations, even
though that election of remedies destroys such Borrower’s rights of subrogation
against any other Person. The Administrative Agent may bid all or a portion of
the Obligations at any foreclosure, trustee’s or other sale, including any
private sale, and the amount of such bid need not be paid by the Administrative
Agent but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether the Administrative Agent or any other
Person is the successful bidder, shall be conclusively deemed to be the fair
market value of the Collateral, and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.11, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which the Administrative Agent or any
Secured Party might otherwise be entitled but for such bidding at any such sale.


5.11.3.Extent of Liability; Contribution.


(a)Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.


(b)If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.


(c)Section 5.11.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower) and all accrued interest, fees, expenses and
other related Obligations with respect thereto, for which such Borrower shall be
primarily liable for all purposes hereunder.


5.11.4.Joint Enterprise. Each Borrower has requested that the Administrative
Agent and Secured Parties make this credit facility available to Borrowers on a
combined basis in order to finance Borrowers’ business most efficiently and
economically. Borrowers’ business is a mutual and



-39-

--------------------------------------------------------------------------------




collective enterprise, and the successful operation of each Borrower is
dependent upon the successful performance of the integrated group. Borrowers
believe that consolidation of their credit facility will enhance the borrowing
power of each Borrower and ease administration of the facility, all to their
mutual advantage. Borrowers acknowledge that the Administrative Agent’s and
Secured Parties’ willingness to extend credit and to administer the Collateral
of Borrowers on a combined basis hereunder is done solely as an accommodation to
Borrowers and at Borrowers’ request.


5.11.5.Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or setoff, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.


SECTION 6.CONDITIONS PRECEDENT


6.1.Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan
until the date (“Closing Date”) that each of the following conditions has been
satisfied:


(a)Notes shall have been executed by Borrowers and delivered to each Lender that
requests issuance of a Note. Each other Loan Document shall have been duly
executed and delivered to the Administrative Agent by each of the signatories
thereto, and each Obligor shall be in compliance with all terms thereof.


(b)The Administrative Agent shall have received acknowledgments of all filings
or recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence satisfactory to the Administrative Agent
that such Liens are the only Liens upon the Collateral, except Permitted Liens.
(c)The Administrative Agent shall have received the Related Real Estate
Documents for all Mortgaged Real Estate.


(d)The Administrative Agent shall have received certificates, in form and
substance satisfactory to it, from a knowledgeable Senior Officer of each
Borrower certifying that, after giving effect to the Initial Loans and
transactions hereunder, (i) the Borrowers and the other Obligors are Solvent;
(ii) no Default or Event of Default exists; (iii) the representations and
warranties set forth in Section 9 are true and correct; and (iv) such Borrower
has complied with all agreements and conditions to be satisfied by it under the
Loan Documents.


(e)The Administrative Agent shall have received a certificate of a duly
authorized officer of each Obligor, certifying (i) that attached copies of such
Obligor’s Organic Documents are true and complete, and in full force and effect,
without amendment except as shown; (ii) that an attached copy of resolutions
authorizing execution and delivery of the Loan Documents is true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and constitute all resolutions adopted
with respect to this credit facility; and (iii) to the title, name and signature
of each Person authorized to sign the Loan Documents. The Administrative Agent
may conclusively rely on this certificate until it is otherwise notified by the
applicable Obligor in writing.


(f)The Administrative Agent shall have received a written opinion of (i) Bass,
Berry & Sims PLC, (ii) McGuireWoods, LLP, (iii) Hodgson Russ LLP and (iv) local
counsel satisfactory to the Administrative Agent in each jurisdiction in which
Mortgaged Real Estate is located, in each case in form and substance
satisfactory to the Administrative Agent.

-40-

--------------------------------------------------------------------------------




(g)The Administrative Agent shall have received copies of the charter documents
of each Obligor, certified as of a recent date by the Secretary of State or
other appropriate official of such Obligor’s jurisdiction of organization, as
applicable. The Administrative Agent shall have received good standing
certificates, certificates of status, certificates of compliance or analogous
certificates for each Obligor, issued as of a recent date by the Secretary of
State or other appropriate official of such Obligor’s jurisdiction of
organization and, as to each Borrower, each jurisdiction in which Mortgaged Real
Estate of such Borrower is located where such Borrower’s conduct of business or
ownership of Property necessitates qualification.


(h)The Administrative Agent shall have received copies of policies or
certificates of insurance for the insurance policies carried by Borrowers, all
in compliance with the Loan Documents.


(i)No material adverse change in the business, assets, Properties, liabilities,
operations or condition (financial or otherwise) of the Obligors, taken as a
whole, or in the quality, quantity or value of any Collateral (it being
understood that a change in the quality, quantity or value of any Collateral in
the Ordinary Course of Business shall not be deemed to be a material adverse
change) shall have occurred since August 3, 2013.


(j)Borrowers shall have paid all fees and expenses to be paid to the
Administrative Agent and Lenders on the Closing Date.


(k)The Revolving Loan Agreement and the other Revolving Loan Facility Documents
shall be in full force and effect.


6.2.Conditions Precedent to All Credit Extensions. The Administrative Agent and
Lenders shall not be required to fund any Loans unless the following conditions
are satisfied:


(a)No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;


(b)The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that are subject to materiality or material adverse effect
qualifications, which representations and warranties shall be true and correct
in all respects, and except for representations and warranties that expressly
relate to an earlier date); and


(c)All applicable conditions precedent in any other Loan Document shall be
satisfied.


Each request (or deemed request) by Borrowers for funding of a Loan shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of such funding. As an
additional condition to any funding, the Administrative Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.
SECTION 7.
COLLATERAL



7.1.Collateral.


7.1.1.Real Estate Collateral. The Obligations shall be secured by Mortgages upon
the Real Estate described on Schedule 7.1 (the “Mortgaged Real Estate”). The
Mortgages shall be duly

-41-

--------------------------------------------------------------------------------




recorded, at Borrowers’ expense, in each office where such recording is required
to constitute a fully perfected Lien on the Real Estate covered thereby.


7.2.General Provisions.


7.2.1.Insurance of Collateral; Condemnation Proceeds.


(a)Each Borrower shall, and shall cause each other Obligor to, maintain
insurance with respect to the Collateral, covering casualty, hazard, theft,
malicious mischief, flood and other risks, in amounts, with endorsements and
with insurers (with a Best rating of at least A+, unless otherwise approved by
the Administrative Agent in its discretion) satisfactory to the Administrative
Agent. All proceeds with respect to Collateral under each policy shall be
payable to the Administrative Agent. From time to time upon request, Borrowers
shall, and shall cause each other Obligor to, deliver to the Administrative
Agent the originals or certified copies of its insurance policies and updated
flood plain searches. Unless the Administrative Agent shall agree otherwise,
each policy shall include satisfactory endorsements (i) showing the
Administrative Agent as additional loss payee; (ii) requiring 30 days’ prior
written notice to the Administrative Agent in the event of cancellation of the
policy for any reason whatsoever; and (iii) specifying that the interest of the
Administrative Agent shall not be impaired or invalidated by any act or neglect
of any Obligor or the owner of the Property, nor by the occupation of the
premises for purposes more hazardous than are permitted by the policy. If any
Obligor fails to provide and pay for any insurance, the Administrative Agent
may, at its option, but shall not be required to, procure the insurance and
charge Borrowers therefor. Each Borrower agrees to deliver, and shall cause each
other Obligor to deliver, to the Administrative Agent, promptly as rendered,
copies of all reports made to insurance companies. While no Event of Default
exists, Borrowers may settle, adjust or compromise any insurance claim, as long
as the proceeds of any insurance with respect to Collateral are delivered to the
Administrative Agent. If an Event of Default exists, only the Administrative
Agent shall be authorized to settle, adjust and compromise such claims regarding
Collateral.


(b)Any proceeds of insurance with respect to Collateral and any awards arising
from condemnation of any Collateral shall be paid to the Administrative Agent.
Subject to clause (c) below, any proceeds or awards that relate to Real Estate
shall be applied first to the Loans and then to other Obligations.


(c)If requested by Borrowers in writing within 30 days after the Administrative
Agent’s receipt of any insurance proceeds or condemnation awards relating to any
loss or destruction of Real Estate, Borrowers may use such proceeds or awards to
repair or replace such Real Estate (and until so used, the proceeds shall be
held by the Administrative Agent as Cash Collateral) as long as (i) no Default
or Event of Default exists; (ii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans reasonably satisfactory to
the Administrative Agent; (iii) the repaired or replaced Property is free of
Liens, other than Permitted Liens that are not Purchase Money Liens; (iv)
Borrowers comply with disbursement procedures for such repair or replacement as
the Administrative Agent may reasonably require; and (v) the aggregate amount of
such proceeds or awards from any single casualty or condemnation does not exceed
the greater of (x) $10,000,000 and (y) 25% of the appraised value of the
property suffering such loss according to the most recent appraisal delivered to
the Administrative Agent by a Borrower.


7.2.2.Protection of Collateral. All expenses of protecting, insuring and
maintaining any Collateral, all Taxes payable with respect to any Collateral
(including any sale thereof), and all other payments required to be made by the
Administrative Agent to any Person to realize upon any Collateral, shall be
borne and paid by Borrowers. The Administrative Agent shall not be liable or
responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its

-42-

--------------------------------------------------------------------------------




custody while Collateral is in the Administrative Agent’s actual possession),
for any diminution in the value thereof, or for any act or default of any other
Person whatsoever, but the same shall be at Borrowers’ sole risk.


7.2.3.Defense of Title to Collateral. Each Borrower shall at all times defend
its title to Collateral and the Administrative Agent’s Liens therein against all
Persons, claims and demands whatsoever, except Permitted Liens.


7.3.Further Assurances. Promptly upon request, Borrowers shall deliver such
instruments, assignments, or other documents or agreements, and shall take such
actions, as Administrative Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement.




SECTION 8.[INTENTIONALLY OMITTED]


SECTION 9.REPRESENTATIONS AND WARRANTIES


9.1.General Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to make available the Commitments
and Loans, Borrowers represent and warrant that:


9.1.1.Organization and Qualification. Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation, partnership or limited liability company, as applicable, in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect.


9.1.2.Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not (a)
require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor.


9.1.3.Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity.


9.1.4.Capital Structure. Schedule 9.1.4 shows, as of the Closing Date, for each
Borrower and Subsidiary, its name, its jurisdiction of organization, its
authorized and issued Equity Interests, the holders of its Equity Interests
(other than with respect to UNFI), and all agreements binding on such holders
with respect to their Equity Interests. Except as disclosed on Schedule 9.1.4,
in the five years preceding the Closing Date, no Borrower or Subsidiary has
acquired all or substantially all of the assets of any other Person nor been the
surviving entity in a merger, amalgamation or combination. Each Borrower has
good title to its Equity Interests in its Subsidiaries, and all such Equity
Interests are duly issued, fully paid and non-assessable. There are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Borrower (other than UNFI) or any Subsidiary.

-43-

--------------------------------------------------------------------------------




9.1.5.Title to Properties; Priority of Liens. Each Borrower and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its material personal Property, including all
Property reflected in any financial statements delivered to Administrative Agent
or Lenders, in each case free of Liens except Permitted Liens. Each Borrower and
Subsidiary has paid and discharged all lawful claims that, if unpaid, could
become a Lien on its Properties, other than Permitted Liens. All Liens of the
Administrative Agent in the Collateral are duly perfected, first priority Liens,
subject only to Permitted Liens that are expressly allowed to have priority over
the Administrative Agent’s Liens.


9.1.6.[Intentionally Omitted.]


9.1.7.Financial Statements. The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Borrowers and
Subsidiaries that have been and are hereafter delivered to Administrative Agent
and Lenders, are prepared in accordance with GAAP, and at the time of delivery
fairly present the financial positions and results of operations of Borrowers
and Subsidiaries at the dates and for the periods indicated (in the case of
interim statements, subject to year-end adjustments and the absence of
footnotes). All projections delivered from time to time to Administrative Agent
and Lenders have been prepared in good faith, based on assumptions believed by
the management of Borrowers to be reasonable in light of the circumstances at
the time of preparation. Since August 3, 2013, there has been no change in the
condition, financial or otherwise, of any Borrower or Subsidiary that could
reasonably be expected to have a Material Adverse Effect. No financial statement
at any time delivered to Administrative Agent or Lenders contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make such statement not materially misleading, in light of the circumstances
under which they were made. The Borrowers and the other Obligors are Solvent.


9.1.8.Surety Obligations. No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any other Person, except as permitted hereunder.


9.1.9.Taxes. Each Borrower and Subsidiary has filed all federal, state,
provincial and local tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all Taxes upon it, its
income and its Properties that are due and payable, except to the extent being
Properly Contested. The provision for Taxes on the books of each Borrower and
Subsidiary is adequate for all years not closed by applicable statutes, and for
its current Fiscal Year.


9.1.10.Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.


9.1.11.Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others that could reasonably be
expected to have a Material Adverse Effect. There is no pending or, to any
Borrower’s knowledge, threatened Intellectual Property Claim with respect to any
Borrower, any Subsidiary or any of their Property (including any Intellectual
Property) that could reasonably be expected to have a Material Adverse Effect.
Except as disclosed on Schedule 9.1.11, no Borrower or Subsidiary pays or owes
any Royalty or other compensation to any Person with respect to any Intellectual
Property, other than de minimis amounts.


9.1.12.Governmental Approvals. Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all applicable
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties, except where

-44-

--------------------------------------------------------------------------------




noncompliance or the failure to be in good standing could not reasonably be
expected to have a Material Adverse Effect. All necessary import, export or
other licenses, permits or certificates for the import or handling of any goods
or other Collateral have been procured and are in effect, and Borrowers and
Subsidiaries have complied with all foreign and domestic laws with respect to
the shipment and importation of any goods, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.


9.1.13.Compliance with Laws. Each Borrower and Subsidiary has duly complied, and
its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of noncompliance issued to any Borrower or
Subsidiary under any Applicable Law, except where such noncompliance could not
reasonably be expected to have a Material Adverse Effect. No Inventory has been
produced in violation of the FLSA.


9.1.14.Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.14, no Borrower’s or Subsidiary’s past or present operations, Real
Estate or other Properties are subject to any pending (or, to the knowledge of
any Borrower or Subsidiary, threatened) federal, state, provincial, territorial
or local investigation to determine whether any remedial action is needed to
address any environmental pollution, hazardous material or environmental
clean-up. No Borrower or Subsidiary has received any Environmental Notice. No
Borrower or Subsidiary has any contingent liability with respect to any
Environmental Release, environmental pollution or hazardous material on any Real
Estate now or previously owned, leased or operated by it, if the same could
reasonably be expected to have a Material Adverse Effect.


9.1.15.Burdensome Contracts. No Borrower or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect. No Borrower or Subsidiary is party or subject
to any Restrictive Agreement, except as shown on Schedule 9.1.15. No such
Restrictive Agreement prohibits the execution, delivery or performance of any
Loan Document by an Obligor.


9.1.16.Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Borrower’s knowledge, threatened against
any Borrower or Subsidiary, or any of their businesses, operations, Properties
or condition (financial or otherwise), that (a) relate to any Loan Documents or
transactions contemplated thereby; or (b) could reasonably be expected to be
determined adversely to such Borrower or Subsidiary, and if so determined, to
have a Material Adverse Effect. No Borrower or Subsidiary is in default with
respect to any order, injunction or judgment of any Governmental Authority.


9.1.17.No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract if such default could reasonably be expected to result in a
termination of such Material Contract prior to the time that it otherwise would
terminate in the absence of such default. There is no basis upon which any party
(other than a Borrower or Subsidiary) could terminate a Material Contract prior
to its scheduled termination date.


9.1.18.ERISA; Canadian Plans. Except as disclosed on Schedule 9.1.18:


(a)No Obligor has any Plan. Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code, and other federal and state
laws except to the extent any such noncompliance could not reasonably be
expected to have a Material Adverse Effect. Each Plan

-45-

--------------------------------------------------------------------------------




that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of Borrowers, nothing has occurred which would prevent, or cause the
loss of, such qualification, in each case except to the extent the failure to
obtain such determination letter, make application therefor or retain such
qualification could not reasonably be expected to have a Material Adverse
Effect. Each Obligor and ERISA Affiliate has in all material respects met all
applicable requirements under the Code, ERISA and the Pension Protection Act of
2006, and no application for a waiver of the minimum funding standards or an
extension of any amortization period has been made with respect to any Plan,
except to the extent such events or circumstances could not reasonably be
expected to have a Material Adverse Effect.


(b)There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan or any Canadian Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan or any prohibited
investment transaction or violation of any duty of an administrator with respect
to any Canadian Plan that has resulted in or could reasonably be expected to
have a Material Adverse Effect.


(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any material liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any material liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; (v) no Obligor or ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; and (vi) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and no Obligor or ERISA Affiliate knows of any fact or
circumstance that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of such date,
except to the extent such events or circumstances could not reasonably be
expected to have a Material Adverse Effect.


(d)Each Canadian Plan, other than a Canadian MEPP (and, to the knowledge of
UNFI, each Canadian Plan that is a Canadian MEPP) is administered in compliance
in all material respects with Applicable Laws. Each Canadian Plan, other than a
Canadian MEPP (and, to the knowledge of UNFI, each Canadian Plan that is a
Canadian MEPP) that is intended to qualify for tax-preferred status is, to the
extent applicable, duly registered under applicable pension standards laws and
the Income Tax Act (Canada), or is otherwise administered in such a manner as to
qualify for such tax-preferred status, and in all cases, to the knowledge of
UNFI, nothing has occurred which would prevent, or cause the loss of, such
qualification. UNFI Canada and its Subsidiaries have made all required
contributions to each Canadian Plan, and no application for, or adoption of,
solvency funding relief pursuant to the Pension Benefits Act (Ontario) or
applicable pension standards legislation of another Canadian jurisdiction has
been made with respect to any Canadian Plan.


(e)(i) No Canadian Pension Event has occurred or is reasonably expected to
occur; (ii) no Canadian Plan that is a registered pension plan, other than a
Canadian MEPP, has any Unfunded Pension Liability; (iii) neither UNFI Canada nor
any of its Subsidiaries has incurred, or reasonably expects to incur, any
liability under the Pension Benefits Act (Ontario) or applicable pension
standards legislation of another Canadian jurisdiction or under the Income Tax
Act (Canada) (other than contributions or premiums due and not delinquent to
such a plan or the Pension Benefits Guarantee Fund (Ontario)); and (iv) neither
UNFI Canada nor any of its Subsidiaries has incurred, or reasonably expects

-46-

--------------------------------------------------------------------------------




to incur, any liability (and no event has occurred which, with the giving of
notice under the Pension Benefits Act (Ontario) or applicable pension standards
legislation of another Canadian jurisdiction or under the Income Tax Act
(Canada), would result in such liability) with respect to a Canadian MEPP.


(f)With respect to any Foreign Plan, (i) all employer and employee contributions
required by law or by the terms of the Foreign Plan have been made, or, if
applicable, accrued, in accordance with normal accounting practices; (ii) the
fair market value of the assets of each funded Foreign Plan, the liability of
each insurer for any Foreign Plan funded through insurance, or the book reserve
established for any Foreign Plan, together with any accrued contributions, is
sufficient to procure or provide for the accrued benefit obligations with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and (iii) it has been registered as required and has been maintained
in good standing with applicable regulatory authorities.


9.1.19.Trade Relations. Except to the extent that the same could not reasonably
be expected to have a Material Adverse Effect, (a) there exists no actual or
threatened termination, limitation or modification of any business relationship
between any Borrower or Subsidiary and any customer or supplier, or any group of
customers or suppliers and (b) there exists no condition or circumstance that
could reasonably be expected to impair the ability of any Borrower or Subsidiary
to conduct its business at any time hereafter in substantially the same manner
as conducted on the Closing Date.


9.1.20.Labor Relations. Except as described on Schedule 9.1.20, (a) no Borrower
or Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement and (b) there are no material
grievances, disputes or controversies with any union or other organization of
any Borrower’s or Subsidiary’s employees, or, to any Borrower’s knowledge, any
asserted or threatened strikes, work stoppages or demands for collective
bargaining, except those that could not reasonably be expected to have a
Material Adverse Effect.


9.1.21.Payable Practices. No Borrower or Subsidiary has made any material change
in its historical accounts payable practices from those in effect on the Closing
Date.


9.1.22.Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law, in each case
regarding its authority to incur Debt.


9.1.23.Margin Stock. No Borrower or Subsidiary is engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No Loan proceeds will be used by
Borrowers to purchase or carry, or to reduce or refinance any Debt incurred to
purchase or carry, any Margin Stock or for any related purpose governed by
Regulations T, U or X of the Board of Governors, except in compliance with
applicable requirements of such regulations.


9.1.24.PACA and PSA. No PACA Claims or PSA Claims are pending or, to the
Borrowers’ knowledge, threatened, against any of the Borrowers or their
Subsidiaries.


9.1.25.Excluded Subsidiaries. Except as set forth on Schedule 9.1.25, none of
the Excluded Subsidiaries engage in any trade or business or own any assets or
have any outstanding Debt. Each Excluded Subsidiary is an Immaterial Subsidiary.

-47-

--------------------------------------------------------------------------------




9.1.26.OFAC. No Borrower, Subsidiary or, to the knowledge of any Borrower or
Subsidiary, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently the subject of any Sanctions. No
Borrower or Subsidiary is located, organized or resident in a Designated
Jurisdiction.


9.2.Complete Disclosure. The Loan Documents, taken as a whole, do not contain
any untrue statement of a material fact or fail to disclose any material fact
necessary to make the statements contained therein, under the circumstances
under which they were made, not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Administrative Agent in
writing that could reasonably be expected to have a Material Adverse Effect.


SECTION 10.COVENANTS AND CONTINUING AGREEMENTS


10.1.Affirmative Covenants. As long as any Commitments or Obligations are
outstanding, Borrowers shall, and shall cause each Subsidiary to:


10.1.1.Inspections.


(a)Permit the Administrative Agent from time to time, subject (except when a
Default or Event of Default exists) to reasonable notice and normal business
hours, to visit and inspect the Properties of any Borrower or Subsidiary,
inspect, audit and make extracts from any Borrower’s or Subsidiary’s books and
records, and discuss with its officers, employees, agents, advisors and
independent accountants such Borrower’s or Subsidiary’s business, financial
condition, assets and results of operations. Lenders may participate in any such
visit or inspection, at their own expense. Neither the Administrative Agent nor
any Lender shall have any duty to any Obligor to make any inspection, nor to
share any results of any inspection, appraisal or report with any Obligor.
Borrowers acknowledge that all inspections, appraisals and reports are prepared
by the Administrative Agent and Lenders for their purposes, and Borrowers shall
not be entitled to rely upon them.


(b)Reimburse the Administrative Agent for all charges, costs and expenses of the
Administrative Agent in connection with inspections of any Obligor’s books and
records or any other financial or Collateral matters as the Administrative
Agent, in its discretion, deems appropriate, for one inspection per Loan Year;
provided, however, that if an inspection is initiated during a Default or Event
of Default, all charges, costs and expenses therefor shall be reimbursed by
Borrowers without regard to such limits. Borrowers agree to pay the
Administrative Agent’s then standard charges for inspection activities,
including the standard charges of the Administrative Agent’s internal inspection
and appraisal groups, as well as the charges of any third party used for such
purposes. This Section shall not be construed to limit the Administrative
Agent’s right to use third parties for such purposes.


10.1.2.Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Administrative Agent and Lenders:


(a)as soon as available, and in any event within 120 days after the close of
each Fiscal Year, the Form 10-K of Borrower Agent as of the end of such Fiscal
Year, as filed with the Securities and Exchange Commission, which shall contain
the unqualified, audited financial statements of Borrower Agent and its
Subsidiaries as of the end of such Fiscal Year, on a consolidated basis,
certified (without qualification) by a firm of independent certified public
accountants of recognized standing selected by Borrowers and reasonably
acceptable to Administrative Agent (it being understood that any of the top
eight U.S. accounting firms are acceptable to Administrative Agent), and shall
set forth in

-48-

--------------------------------------------------------------------------------




comparative form corresponding figures for the preceding Fiscal Year and other
information acceptable to the Administrative Agent;


(b)as soon as available, and in any event within 45 days after the end of each
Fiscal Quarter, the Form 10-Q of Borrower Agent as of the end of such Fiscal
Quarter and the Fiscal Year to date, as filed with the Securities and Exchange
Commission, which shall contain unaudited, interim financial statements of
Borrower Agent and its Subsidiaries as of the end of such Fiscal Quarter and for
the portion of the Fiscal Year then elapsed, on a consolidated basis, and shall
set forth in comparative form figures for the corresponding periods of the
preceding Fiscal Year, certified by the principal financial or accounting
officer of Borrower Agent as having been prepared in accordance with GAAP and
fairly presenting the financial position and results of operations for such
Fiscal Quarter and the portion of the Fiscal Year then elapsed, subject to
year‑end adjustments and the absence of footnotes;


(c)concurrently with delivery of financial statements under clauses (a) and (b)
above, or more frequently if requested by Administrative Agent while a Default
or Event of Default exists, a Compliance Certificate executed by the principal
financial or accounting officer of Borrower Agent;


(d)concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrower Agent by its accountants in connection with such financial statements;


(e)[intentionally omitted;]


(f)not later than the fifteenth (15th) day of each Fiscal Year, projections of
Borrowers’ consolidated balance sheets, results of operations, cash flow and
Aggregate Availability for such Fiscal Year, Fiscal Quarter by Fiscal Quarter
and for the next three Fiscal Years, Fiscal Year by Fiscal Year;


(g)promptly after the sending or filing thereof, copies of any proxy statements,
financial statements or reports that any Borrower has made generally available
to its shareholders; copies of any regular, periodic and special reports or
registration statements or prospectuses that any Borrower files with the
Securities and Exchange Commission or any other Governmental Authority, or any
securities exchange; and copies of any press releases or other statements made
available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower; and


(h)such other reports and information (financial or otherwise) as the
Administrative Agent reasonably may request from time to time in connection with
any Collateral or any Borrower’s, Subsidiary’s or other Obligor’s financial
condition or business.


Documents required to be delivered pursuant to Section 10.1.2(a) or (b) or
Section 10.1.2(g) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower Agent posts such documents, or provides a
link thereto on the Borrower Agent’s website on the Internet at the website
address listed on its signature page hereto; or (ii) on which such documents are
posted on the Borrower Agent’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower Agent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower Agent shall notify the

-49-

--------------------------------------------------------------------------------




Administrative Agent and each Lender (by fax transmission or other electronic
mail transmission) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.
10.1.3.Notices. Notify Administrative Agent and Lenders in writing, promptly
after a Borrower’s obtaining knowledge thereof, of any of the following that
affects an Obligor: (a) the written threat or commencement of any proceeding or
investigation, whether or not covered by insurance, that reasonably could be
expected to be determined adversely and, if so determined, to have a Material
Adverse Effect; (b) any pending or threatened labor dispute, strike or walkout,
or the expiration of any material labor contract; (c) any default (if such
default could reasonably be expected to result in a termination of such Material
Contract prior to the time that it otherwise would terminate in the absence of
such default) under, or termination of, a Material Contract; (d) the existence
of any Default or Event of Default; (e) any judgment in an amount exceeding
U.S.$2,500,000; (f) the assertion of any Intellectual Property Claim, if an
adverse resolution could reasonably be expected to have a Material Adverse
Effect; (g) any violation or asserted violation of any Applicable Law (including
ERISA, the Supplemental Pension Plans Act (Québec), the Pension Benefits Act
(Ontario), OSHA, FLSA, or any Environmental Laws), if an adverse resolution
could reasonably be expected to have a Material Adverse Effect; (h) any
Environmental Release by an Obligor or on any Property owned, leased or occupied
by an Obligor, or receipt of any Environmental Notice, if such occurrence could
reasonably be expected to have a Material Adverse Effect; (i) the occurrence of
any ERISA Event or similar event with respect to any Canadian Plan; (j) the
discharge of or any withdrawal or resignation by Borrowers’ independent
accountants; or (k) the receipt or delivery of any material notices that any
Borrower or any Subsidiary gives or receives under or in connection with (i)
PACA or any PACA Claim being asserted, (ii) PSA or any PSA Claim being asserted,
(iii) any claim of any Lien under the California Producer’s Lien Law or (iv) any
claim under Section 81.1 or Section 81.2 of the Bankruptcy and Insolvency Act
(Canada) being asserted.


10.1.4.[Intentionally Omitted.]


10.1.5.Compliance with Laws. Comply with all Applicable Laws, including ERISA,
the Supplemental Pension Plans Act (Québec), the Pension Benefits Act (Ontario),
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, PACA, PSA and laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing, each
Obligor shall and shall cause (a) each ERISA Affiliate to make prompt payment of
all contributions required to be made to satisfy the minimum funding standards
set forth in ERISA with respect to any Pension Plan and (b) its applicable
Affiliates to make prompt payment of all contributions required to be made to
satisfy the minimum funding standards set forth in the Pension Benefits Act
(Ontario) or under applicable pension standards legislation of another Canadian
jurisdiction with respect to any Canadian Plan. Without limiting the generality
of the foregoing, if any Environmental Release occurs at or on any Properties of
any Borrower or Subsidiary, it shall act promptly and diligently to investigate
and report to Administrative Agent and all appropriate Governmental Authorities
the extent of, and to take appropriate action to remediate, such Environmental
Release, whether or not directed to do so by any Governmental Authority unless a
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

-50-

--------------------------------------------------------------------------------




10.1.6.Taxes. Pay and discharge all Taxes prior to the date on which they become
delinquent or penalties attach, unless such Taxes are being Properly Contested.


10.1.7.Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Administrative Agent) satisfactory to
Administrative Agent, with respect to the Properties and business of Borrowers
and Subsidiaries of such type (including product liability, workers’
compensation and business interruption insurance), in such amounts, and with
such coverages, self-insurance (solely with respect to health, automobile and
workers’ compensation coverages) and deductibles as are customary for companies
similarly situated.


10.1.8.Licenses. Keep each License affecting any material Property of Borrowers
and Subsidiaries in full force and effect; promptly notify Administrative Agent
of any modification of any such License, or entry into any new License; pay all
Royalties when due; and notify Administrative Agent of any default or breach
asserted by any Person to have occurred under any License.


10.1.9.Future Subsidiaries. Promptly notify Administrative Agent upon any Person
becoming a Subsidiary and, if such Person is not a Foreign Subsidiary or an
Immaterial Subsidiary, cause it to guaranty the Obligations in a manner
satisfactory to the Administrative Agent, and to deliver such legal opinions, in
form and substance satisfactory to the Administrative Agent, as it shall deem
appropriate.


10.1.10.Appraisals. Permit the Administrative Agent from time to time to obtain
subsequent appraisals or updates to the Original Appraisals of the Mortgaged
Real Estate, at Borrowers’ expense (provided that the Borrowers shall not be
responsible for reimbursement of such expenses more than once per year unless an
Event of Default has occurred and is continuing), in form and substance
reasonably satisfactory to the Required Lenders until such time as the
Obligations are paid in full, and cooperate with the Administrative Agent,
including, without limitation, by providing any information reasonably necessary
for the Administrative Agent to obtain such appraisals; provided, however, that
(a) after an Event of Default occurs and is continuing, (b) if at any time the
Administrative Agent reasonably believes that the aggregate fair market value of
the Mortgaged Real Estate has decreased or (c) after a material casualty or
condemnation occurs with respect to any of the Mortgaged Real Estate and the
Administrative Agent is obligated to release insurance proceeds or condemnation
awards to Borrowers or their Subsidiaries, the Administrative Agent may obtain
any and all such appraisals and updates at the Borrowers’ expense; and provided
further that (i) appraisals shall not be required under clause (b) more
frequently than once in any period of twelve consecutive months, and (ii) in the
case of clause (c), such appraisals or updates shall be required only with
respect to the affected Mortgaged Real Estate and shall take into account the
amount of the insurance proceeds or condemnation proceeds received in respect of
such casualty or condemnation.


10.1.11.Post-Closing Deliverables.


(a)With respect to the Mortgaged Real Estate located in Montgomery, New York,
use commercially reasonable efforts to obtain, and deliver to the Administrative
Agent as soon as available, (i) an as-built survey for the final completed
building in form and substance reasonably acceptable to the Administrative
Agent, and (ii) a permanent certificate of occupancy for such building.


(b)With respect to the Mortgaged Real Estate located in Sturtevant, Wisconsin,
use commercially reasonable efforts to obtain, and deliver to the Administrative
Agent as soon as available, a title endorsement removing any and all mechanic’s
lien exceptions from the title policy, in form and substance satisfactory to the
Administrative Agent.

-51-

--------------------------------------------------------------------------------






10.2.Negative Covenants. As long as any Commitments or Obligations are
outstanding, Borrowers shall not, and shall cause each Subsidiary not to:


10.2.1.Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:


(a)the Obligations;


(b)Permitted Purchase Money Debt;


(c)Borrowed Money (other than the Obligations and Permitted Purchase Money
Debt), but only to the extent (i) outstanding on the Closing Date, (ii) not
satisfied with proceeds of the initial Loans and (iii) described on Schedule
10.2.1;


(d)Debt with respect to Bank Products incurred in the Ordinary Course of
Business;


(e)Permitted Contingent Obligations;


(f)Refinancing Debt as long as each Refinancing Condition is satisfied;


(g)Debt representing an Investment that is not prohibited by Section 10.2.5;


(h)intercompany Debt permitted by Section 10.2.7;


(i)Debt represented by financed insurance premiums; provided that the aggregate
outstanding amount of such Debt shall not exceed U.S.$1,000,000 at any time;


(j)Debt representing deferred compensation to current or former employees,
officers and directors of a Borrower or Subsidiary incurred in the Ordinary
Course of Business; provided that the aggregate outstanding amount of such Debt
shall not exceed U.S.$15,000,000 at any time;


(k)Debt under any Seller Note; provided that (i) to the extent incurred, such
Debt shall be outstanding for not more than two (2) Business Days after the
incurrence thereof and (ii) the terms of such Seller Note shall be reasonably
satisfactory to the Administrative Agent;


(l)Debt under the Revolving Loan Agreement in an aggregate principal amount not
to exceed $750,000,000 at any time (or such lesser amount after giving effect to
any prepayments or amortization payments in respect thereof); and


(m)Debt that is not included in any of the preceding clauses of this Section, is
not secured by a Lien and does not exceed U.S.$25,000,000 in the aggregate at
any time.


10.2.2.Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):


(a)Liens in favor of the Administrative Agent;


(b)Purchase Money Liens securing Permitted Purchase Money Debt or any
Refinancing Debt with respect thereto;


(c)Liens for Taxes that are not delinquent or that are being Properly Contested;

-52-

--------------------------------------------------------------------------------




(d)statutory Liens (other than (i) Liens for Taxes or imposed under ERISA, and
(ii) except for those liens in respect of contribution amounts not yet due or
payable to the pension fund, Liens imposed under the Pension Benefits Act
(Ontario) or under applicable pension standards legislation of another Canadian
jurisdiction) arising in the Ordinary Course of Business, but only if (i)
payment of the obligations secured thereby is not delinquent or is being
Properly Contested, and (ii) such Liens do not materially impair the value or
use of the Property or materially impair operation of the business of any
Borrower or Subsidiary;


(e)Liens incurred or pledges or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to the Administrative
Agent’s Liens on Collateral;


(f)Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers (as defined in the Revolving Loan Agreement);


(g)Liens arising by virtue of a judgment or judicial order against any Borrower
or Subsidiary, or any Property of a Borrower or Subsidiary, as long as such
Liens are (i) in existence for less than 30 consecutive days or being Properly
Contested, and (ii) at all times junior to the Administrative Agent’s Liens on
Collateral;


(h)easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;


(i)the reservations, limitations, provisos and conditions expressed in any
original grants from Her Majesty The Queen in Right of Canada of real or
immoveable property, which do not materially impair the use of the affected land
for the purpose used or intended to be used by such Person;


(j)title defects or irregularities that are of a minor nature and that in the
aggregate do not materially impair the use of the affected property for the
purpose for which it is used by such Person;


(k)normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;


(l)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the Ordinary Course of Business securing obligations that
are not delinquent or that are being Properly Contested;


(m)pledges or deposits in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(n)existing Liens shown on Schedule 10.2.2 and any renewals or extensions
thereof, provided that (i) the Property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased, (iii) the direct or any
contingent obligor(s) with respect thereto is (are) not changed, and (iv) any
renewal or extension of the obligations secured or benefited thereby is
permitted by this Agreement;

-53-

--------------------------------------------------------------------------------




(o)(i) Revolving Loan Facility Liens and Liens securing any Refinancing Debt in
respect thereof (provided that such Liens are subject to the Intercreditor
Agreement) and (ii) Liens granted to Bank of America, N.A. (acting through its
Canada branch) under the Revolving Loan Facility Documents on the Property of
UNFI Canada and its Subsidiaries securing UNFI Canada’s obligations thereunder
and Liens securing any Refinancing Debt in respect thereof; and


(p)Liens listed as exceptions in the title insurance policies insuring the
Mortgages.


10.2.3.[Intentionally Omitted].


10.2.4.Distributions; Upstream Payments. Declare or make any Distributions,
except:


(a)Upstream Payments; provided that any Upstream Payments by a Subsidiary (other
than a Canadian Subsidiary that is a Subsidiary of UNFI Canada) to UNFI Canada
shall not exceed U.S.$1,000,000 (or its equivalent in other currencies) in the
aggregate during the term of this Agreement;


(b)payments by any Borrower or Subsidiary in respect of withholding or similar
Taxes payable by any future, present or former officer, director, manager or
employee (or any spouse, former spouse, successor, executor, administrator,
heir, legatee or distributee of any of the foregoing) and any repurchases of
Equity Interests in consideration of such payments including deemed repurchases
in connection with the exercise of stock options; provided that the aggregate
amount of all cash payments made pursuant to this clause (b) shall not exceed
$10,000,000 in any Fiscal Year; and


(c)UNFI may purchase or redeem in whole or in part any of its Equity Interests
for another class of Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests of UNFI, provided that any terms and provisions material
to the interests of the Lenders, when taken as a whole, contained in such other
class of Equity Interests are at least as advantageous to the Lenders as those
contained in the Equity Interests redeemed thereby.


Notwithstanding the foregoing, UNFI may make Distributions to the extent (i) (A)
no Default or Event of Default shall exist before or after giving effect to the
proposed Distribution, (B) daily average Aggregate Availability for the 30
consecutive days immediately before making the proposed Distribution, calculated
on a pro forma basis after giving effect to such Distribution as if such
Distribution had been made at the beginning of such 30 day period, is at least
15% of the Aggregate Borrowing Base, and (C) Borrowers have a Fixed Charge
Coverage Ratio of at least 1.10:1.00 for the most recently completed period of
four Fiscal Quarters for which financial statements have been provided pursuant
to Section 10.1.2, calculated on a pro forma basis after giving effect to such
Distribution as if such Distribution had been made at the beginning of such
period of four Fiscal Quarters; provided that to the extent daily average
Aggregate Availability for the 30 consecutive days immediately before making the
proposed Distribution, calculated on a pro forma basis after giving effect to
such Distribution as if such Distribution had been made at the beginning of such
30 day period, is at least 20% of the Aggregate Borrowing Base, this clause (C)
shall not be applicable, and (ii) UNFI shall have delivered to the
Administrative Agent and each Lender a statement, certified by the principal
financial or accounting officer of UNFI, setting forth, in reasonable detail,
computations (determined in a manner reasonably acceptable to the Administrative
Agent) evidencing satisfaction of the requirements set forth in clause (i)
above.
10.2.5.Restricted Investments. Make any Restricted Investment.

-54-

--------------------------------------------------------------------------------




10.2.6.Disposition of Collateral. Make any Asset Disposition with respect to any
Collateral, except (a) a Permitted Collateral Disposition, (b) a transfer of
Property to any Obligor that is not a Foreign Subsidiary, or (c) a transfer of
Property to UNFI Canada by a Canadian Subsidiary that is a Foreign Subsidiary.


10.2.7.Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, relocation expenses, travel
and other business related expenses, commissions and similar items in the
Ordinary Course of Business; (b) prepaid expenses and extensions of trade credit
made in the Ordinary Course of Business; (c) deposits with financial
institutions permitted hereunder; (d) as long as no Default or Event of Default
exists, intercompany loans and advances by an Obligor or by UNFI Canada to an
Obligor or to UNFI Canada; provided that (i) the aggregate principal amount of
intercompany loans and advances by an Obligor to UNFI Canada shall not exceed
U.S.$10,000,000 (plus any additional amounts necessary to enable UNFI Canada to
make any prepayments required pursuant to Section 3.6 of the Revolving Loan
Agreement) and (ii) any intercompany loans or advances by UNFI Canada to any
Obligor shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent; and (e) loans or advances constituting
an Investment that is not prohibited by Section 10.2.5.


10.2.8.Restrictions on Payment of Certain Debt. Make any payment (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Borrowed Money (other than the Obligations)
prior to its due date under the agreements evidencing such Debt as in effect on
the Closing Date or such later date when such Debt is incurred (or, in either
case, as amended thereafter with the consent of Administrative Agent) other
than:


(a)payments made with the proceeds of Refinancing Debt with respect thereto;


(b)payments in respect of any Seller Note, so long as such payments are made
concurrently with the expiration of such Seller Note; and


(c)payments in respect of Debt under the Revolving Loan Agreement.


10.2.9.Fundamental Changes. (a) Without providing thirty (30) days’ prior
written notice to the Administrative Agent, change its (i) name, (ii) tax,
charter or other organizational identification number, or (iii) form or state of
organization; (b) liquidate, wind up its affairs or dissolve itself; or (c)
merge, combine, amalgamate or consolidate with any Person, whether in a single
transaction or in a series of related transactions, except (i) any Subsidiary
(other than UNFI Canada) may merge, combine, amalgamate or consolidate with a
Borrower or Guarantor so long as a Borrower or Guarantor is the continuing or
surviving Person, (ii) any Subsidiary that is not an Obligor may merge, combine,
amalgamate or consolidate with a wholly-owned Domestic Subsidiary that is not an
Obligor so long as a wholly-owned Domestic Subsidiary is the continuing or
surviving Person, (iii) any Foreign Subsidiary (other than UNFI Canada) may (A)
amalgamate under the laws of Canada with UNFI Canada, or (B) merge, combine,
amalgamate or consolidate with a wholly-owned Foreign Subsidiary (other than
UNFI Canada) so long as a wholly-owned Foreign Subsidiary is the continuing or
surviving Person, (iv) liquidations, winding-up of affairs or dissolutions of
Immaterial Subsidiaries (and corresponding distributions of assets) shall be
permitted, (v) liquidations, winding-up of affairs or dissolutions of other
Subsidiaries (and corresponding distributions of assets) shall be permitted, so
long as all of the assets of such Subsidiaries are distributed to an Obligor, or
(vi) in connection with Permitted Acquisitions or an Asset Disposition expressly
permitted by this Agreement.


10.2.10.Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with the applicable requirements set forth in Sections
10.1.9, 10.2.5 and 10.2.9; or permit

-55-

--------------------------------------------------------------------------------




any existing Subsidiary to issue any additional Equity Interests (other than in
favor of an Obligor) except director’s qualifying shares.


10.2.11.Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Closing Date in a manner that is adverse to the
Lenders, except in connection with a transaction permitted under Section 10.2.9.


10.2.12.Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.


10.2.13.Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required or permitted by GAAP and in accordance
with Section 1.2, or change its Fiscal Year.


10.2.14.Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases and other contracts.


10.2.15.Hedging Agreements. Enter into any Hedging Agreement, except in the
Ordinary Course of Business for the purpose of hedging risks and not for
speculative purposes.


10.2.16.Conduct of Business. Engage in any business other than a Permitted
Business.


10.2.17.Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except:


(a)transactions expressly permitted by the Loan Documents;


(b)payment of reasonable compensation to officers and employees for services
actually rendered and reasonable severance arrangements in the Ordinary Course
of Business;


(c)Distributions permitted by Section 10.2.4;


(d)loans and advances permitted by Section 10.2.7;


(e)payment of customary directors’ fees, reimbursement of expenses and
indemnities in the Ordinary Course of Business;


(f)transactions solely among Obligors, subject to the other restrictions set
forth in this Agreement;


(g)transactions with Affiliates that were consummated prior to the Closing Date,
as shown on Schedule 10.2.17; and


(h)transactions with Affiliates (other than Excluded Subsidiaries) in the
Ordinary Course of Business, upon fair and reasonable terms no less favorable
than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate.


10.2.18.Employee Benefit Plans. Become party to any Multiemployer Plan, Canadian
Plan that is a registered pension plan or pension plan (within the meaning of
the Pension Benefits Act

-56-

--------------------------------------------------------------------------------




(Ontario) or under applicable pension standards legislation of another Canadian
jurisdiction) or Foreign Plan, other than (a) any in existence on the Closing
Date or (b) by reason of a Permitted Acquisition.


10.2.19.Excluded Subsidiaries. With respect to Excluded Subsidiaries, engage in
any trade or business or own any assets (except as set forth on Schedule 9.1.25)
or incur any Debt.


10.3.Financial Covenants. As long as any Commitments or Obligations are
outstanding, Borrowers shall:


10.3.1.Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of at
least 1.20 to 1.00 as of the end of any period of four Fiscal Quarters.


10.3.2.Consolidated Leverage Ratio. Maintain a Consolidated Leverage Ratio of
not more than 3.00 to 1.00 as of the end of any Fiscal Quarter.


10.3.3.Loan-to-Value Ratio. Maintain a Loan-to-Value Ratio of not more than
seventy-five percent (75%) at any time.


SECTION 11.EVENTS OF DEFAULT; REMEDIES ON DEFAULT


11.1.Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:


(a)A Borrower fails to pay any Obligations when due (whether at stated maturity,
on demand, upon acceleration or otherwise) and in the currency required
hereunder;


(b)Any representation, warranty or other written statement of an Obligor made in
connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;


(c)A Borrower breaches or fail to perform any covenant contained in
Section 7.2.1, 10.1.1, 10.1.2, 10.2, 10.3.1 or 10.3.2;


(d)An Obligor breaches or fails to perform (i) the covenant contained in Section
10.3.3 and such breach or failure is not cured within 10 days after the Borrower
Agent receives a notice from the Administrative Agent that the Borrowers are not
in compliance with such covenant or (ii) any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Administrative Agent, whichever is sooner; provided, however, that such
notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period or is a willful breach
by an Obligor;


(e)A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to the Administrative Agent; or any Loan Document ceases to be in full force or
effect for any reason (other than a waiver or release by the Administrative
Agent and the Lenders);


(f)Any breach or default of an Obligor or any of its Subsidiaries occurs (i)
under any Hedging Agreement to which it is a party or by which it is bound, if
its liability upon termination

-57-

--------------------------------------------------------------------------------




would be in excess of U.S.$10,000,000, or (ii) under any document, instrument or
agreement to which it is a party or by which it or any of its Properties is
bound that relates to any Debt (other than the Obligations) in excess of
U.S.$10,000,000, if the maturity of or any payment with respect to such Debt may
be accelerated or demanded due to such breach;


(g)Any judgment or order for the payment of money is entered against an Obligor
or any of its Subsidiaries in an amount that exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Obligors and
Subsidiaries, U.S.$5,000,000 (net of insurance coverage therefor that has not
been denied by the insurer), unless a stay of enforcement of such judgment or
order is in effect, by reason of a pending appeal or otherwise;


(h)A loss, theft, damage or destruction occurs with respect to any Collateral if
the amount not covered by insurance exceeds U.S.$10,000,000;


(i)(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any part of its business and such
injunction, restraint or prevention could reasonably be expected to have a
Material Adverse Effect; (ii) an Obligor suffers the loss, revocation or
termination of any license, permit, lease or agreement necessary to its
business, and such loss, revocation or termination could reasonably be expected
to have a Material Adverse Effect; (iii) there is a cessation of any part of an
Obligor’s business and such cessation of business could reasonably be expected
to have a Material Adverse Effect; (iv) any Collateral or Property of an Obligor
is taken or impaired through condemnation and such taking or impairment could
reasonably be expected to have a Material Adverse Effect; (v) an Obligor agrees
to or commences any liquidation, dissolution or winding up of its affairs,
except as permitted by this Agreement; or (vi) an Obligor or any of its
Subsidiaries (other than an Excluded Subsidiary or an Immaterial Subsidiary) is
not Solvent;


(j)(i) An Insolvency Proceeding is commenced by an Obligor or any of its
Subsidiaries (other than an Immaterial Subsidiary); (ii) an Obligor or any of
its Subsidiaries (other than an Immaterial Subsidiary) makes an offer of
settlement, extension or composition to its unsecured creditors generally; (iii)
a trustee is appointed to take possession of any substantial Property of or to
operate any of the business of an Obligor or any of its Subsidiaries (other than
an Immaterial Subsidiary); or (iv) an Insolvency Proceeding is commenced against
an Obligor or any of its Subsidiaries (other than an Immaterial Subsidiary) and
(w) the Obligor or such Subsidiary consents to institution of the proceeding,
(x) the petition commencing the proceeding is not timely contested by the
Obligor or such Subsidiary, (y) the petition is not dismissed within 60 days
after filing, or (z) an order for relief is entered in the proceeding;


(k)(i) An ERISA Event (other than a complete or partial withdrawal from a
Multiemployer Plan) occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC in excess of
U.S.$5,000,000 or that constitutes grounds for appointment of a trustee for or
termination by the PBGC of any Pension Plan or Multiemployer Plan; or an Obligor
or ERISA Affiliate fails to pay when due any installment payment with respect to
withdrawal liability assessed in an aggregate total amount in excess of
U.S.$5,000,000 under Section 4201 of ERISA under a Multiemployer Plan; (ii) a
Canadian Pension Event occurs with respect to a Canadian Plan that could, in the
Administrative Agent’s good faith judgment, subject UNFI Canada or any of its
Subsidiaries to any tax, penalty or other liabilities under the Pension Benefits
Act (Ontario) or applicable pension standards legislation of another Canadian
jurisdiction or under the Income Tax Act (Canada) in excess of U.S.$5,000,000,
or if UNFI Canada or any of its Subsidiaries is in default with respect to
required payments to a Canadian Plan or any Lien arises (save for contribution
amounts not yet due or payable to a

-58-

--------------------------------------------------------------------------------




Canadian Plan) in connection with any Canadian Plan; or (iii) any event similar
to the foregoing occurs or exists with respect to a Foreign Plan;


(l)An Obligor or any of its Senior Officers is convicted for (i) a felony
committed in the conduct of the Obligor’s business, or (ii) violating any state,
federal, provincial or territorial law (including the Controlled Substances Act,
Money Laundering Control Act of 1986 and Illegal Exportation of War Materials
Act), in either case that could lead to forfeiture of any material Property or
any Collateral; or


(m)A Change of Control occurs.


11.2.Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs, then to the extent permitted by Applicable Law, all Obligations
automatically shall become due and payable, without any action by the
Administrative Agent or notice of any kind. In addition, or if any other Event
of Default exists, the Administrative Agent may in its discretion (and shall
upon written direction of Required Lenders) do any one or more of the following
from time to time:


(a)declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrowers to the fullest extent
permitted by law; and


(b)exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral and (ii) sell or otherwise dispose of any
Collateral in accordance with Applicable Law, with such notice as may be
required by Applicable Law, all as the Administrative Agent, in its discretion,
deems advisable. To the extent permitted by Applicable Law, the Administrative
Agent shall have the right to (i) conduct such sales on any Obligor’s premises,
without charge, and any sales may be adjourned from time to time, (ii) sell,
lease or otherwise dispose of any Collateral for cash, credit or any combination
thereof, and (iii) purchase any Collateral and, in lieu of actual payment of the
purchase price, credit bid and setoff the amount of such price against the
Obligations.


11.3.[Intentionally Omitted.]


11.4.Setoff. At any time during an Event of Default, the Administrative Agent,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by the
Administrative Agent, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
the Administrative Agent, such Lender or such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch or office of
the Administrative Agent, such Lender or such Affiliate different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of the Administrative Agent, each Lender and each such Affiliate under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Person may have.


11.5.Remedies Cumulative; No Waiver.


11.5.1.Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Borrowers under the Loan Documents are cumulative and
not in derogation of each

-59-

--------------------------------------------------------------------------------




other. The rights and remedies of the Administrative Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and are not exclusive of any other rights or remedies available by
agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.


11.5.2.Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of the Administrative Agent or any Lender to require strict
performance by Borrowers with any terms of the Loan Documents, or to exercise
any rights or remedies with respect to Collateral or otherwise; (b) the making
of any Loan during a Default, Event of Default or other failure to satisfy any
conditions precedent; or (c) acceptance by the Administrative Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein. It is expressly acknowledged by
Borrowers that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.


SECTION 12.ADMINISTRATIVE AGENT


12.1.Appointment, Authority and Duties of the Administrative Agent.


12.1.1.Appointment and Authority.


(a)Each Secured Party appoints and designates Bank of America as Administrative
Agent under all Loan Documents. Administrative Agent may, and each Secured Party
authorizes Administrative Agent to, enter into all Loan Documents to which
Administrative Agent is intended to be a party and accept all applicable
Security Documents, for the benefit of Secured Parties. Any action taken by
Administrative Agent in accordance with the provisions of the Loan Documents,
and the exercise by Administrative Agent of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized by and binding upon all Secured Parties. Without limiting the
generality of the foregoing, Administrative Agent shall have the sole and
exclusive authority to (i) act as the disbursing and collecting agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (ii) execute and deliver as Administrative Agent each Loan
Document, including any intercreditor or subordination agreement, and accept
delivery of each Loan Document; (iii) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (iv) manage, supervise or
otherwise deal with Collateral; and (v) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise.


(b)Without limiting any other provision of this Agreement, each Secured Party,
as a principal, specifically appoints Administrative Agent as such Secured
Party’s agent for purposes of acting as beneficiary of each Mortgage consisting
of a deed of trust on Real Estate in the State of Washington (each, a
“Washington Deed of Trust”), for itself and on behalf of each Secured Party, and
taking all actions that such Secured Party could take in such capacity were such
Secured Party itself named directly as a beneficiary of each Washington Deed of
Trust (including but not limited to appointing a successor trustee thereunder,
directing the trustee thereof to exercise the power of sale thereunder, or
foreclosing such Washington Deed of Trust judicially as a mortgage). Each
Secured Party further agrees to enter into such further documents, instruments
and agreements as Administrative Agent may reasonably request in order to more
fully carry out the purpose and intent of the appointment provided for in this
Section for the mutual benefit of the Secured Parties and the Administrative
Agent.


12.1.2.Duties. The title of “Administrative Agent” is used solely as a matter of
market custom and the duties of the Administrative Agent are administrative in
nature only. The

-60-

--------------------------------------------------------------------------------




Administrative Agent has no duties except those expressly set forth in the Loan
Documents, and in no event does the Administrative Agent have any agency,
fiduciary or implied duty to or relationship with any Secured Party or other
Person by reason of any Loan Document or related transaction. The conferral upon
the Administrative Agent of any right shall not imply a duty to exercise such
right, unless instructed to do so by Lenders in accordance with this Agreement.


12.1.3.Agent Professionals. The Administrative Agent may perform its duties
through agents and employees. The Administrative Agent may consult with and
employ Agent Professionals, and shall be entitled to act upon, and shall be
fully protected in any action taken in good faith reliance upon, any advice
given by an Agent Professional. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents, employees or Agent
Professionals selected by it with reasonable care.


12.1.4.Instructions of Required Lenders. The rights and remedies conferred upon
the Administrative Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law. In
determining compliance with a condition for any action hereunder, including
satisfaction of any condition in Section 6, the Administrative Agent may presume
that the condition is satisfactory to a Secured Party unless the Administrative
Agent has received notice to the contrary from such Secured Party before the
Administrative Agent takes the action. The Administrative Agent may request
instructions from Required Lenders or other Secured Parties (or such other
number of Lenders as may be required) with respect to any act (including the
failure to act) in connection with any Loan Documents or Collateral, and may
seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against Claims that could be incurred by the
Administrative Agent. The Administrative Agent may refrain from any act until it
has received such instructions or assurances, and shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders (or such
other number of Lenders as may be required) shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
the Administrative Agent as a result of the Administrative Agent acting or
refraining from acting pursuant to instructions of Required Lenders.
Notwithstanding the foregoing, instructions by and consent of specific parties
shall be required to the extent provided in Section 14.1.1. In no event shall
the Administrative Agent be required to take any action that it determines in
its discretion is contrary to Applicable Law or any Loan Documents or could
subject any Agent Indemnitee to liability.


12.2.Agreements Regarding Collateral and Borrower Materials.


12.2.1.Releases; Care of Collateral. Secured Parties authorize the
Administrative Agent (a) to release any Lien with respect to any Collateral (i)
upon Full Payment of the Obligations; (ii) that is the subject of an Asset
Disposition that the Borrowers certify in writing to Administrative Agent is a
Permitted Collateral Disposition or a Lien that the Borrowers certify is a
Permitted Lien entitled to priority over the Administrative Agent’s Liens (and
the Administrative Agent may rely conclusively on any such certificate without
further inquiry); (iii) that does not constitute a material part of the
Collateral; or (iv) subject to Section 14.1, with the consent of all Required
Lenders; provided that such releases permitted pursuant to clauses (ii) through
(iv) above shall be subject at all times to the Borrowers’ compliance with
Section 10.3.3 on a pro forma basis after giving effect to such disposition, and
(b) to release any Guarantor from its obligations under the Loan Documents if
(i) such Person becomes an Immaterial Subsidiary, or (ii) such Person ceases to
be a Subsidiary as a result of a transaction expressly permitted under the Loan
Documents. Secured Parties authorize the Administrative Agent to subordinate its
Liens to any Purchase Money Lien or other Lien entitled to priority hereunder.
The Administrative Agent shall have no obligation to assure that any Collateral
exists or is owned by an Obligor, or is cared for, protected or insured, nor to
assure that the Administrative Agent’s Liens have

-61-

--------------------------------------------------------------------------------




been properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.


12.2.2.Possession of Collateral. The Administrative Agent and Secured Parties
appoint each Lender as agent (for the benefit of Secured Parties) for the
purpose of perfecting Liens in any Collateral held or controlled by such Lender,
to the extent such Liens are perfected by possession or control. If any Lender
obtains possession or control of any Collateral, it shall notify Administrative
Agent thereof and, promptly upon Administrative Agent’s request, deliver such
Collateral to the Administrative Agent or otherwise deal with it in accordance
with Administrative Agent’s instructions.


12.2.3.Reports. Administrative Agent shall promptly provide to Lenders, when
complete, any inspection, appraisal or other report prepared for the
Administrative Agent with respect to any Obligor or Collateral (“Report”).
Reports and other Borrower Materials may be made available to Lenders by
providing access to them on the Platform, but Administrative Agent shall not be
responsible for system failures or access issues that may occur from time to
time. Each Lender agrees (a) that Reports are not intended to be comprehensive
audits, examinations or appraisals, and that the Administrative Agent or any
other Person performing an audit, examination or appraisal will inspect only
specific information regarding the Obligations or Collateral and will rely
significantly upon Borrowers’ books, records and representations; (b) that
Administrative Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys, accountants and to the extent required or requested by
any regulatory authority purporting to have jurisdiction over such Lender or its
Affiliates), and to use all Borrower Materials solely for administration of the
Obligations. Each Lender shall indemnify and hold harmless the Administrative
Agent and any other Person preparing a Report from any action such Lender may
take as a result of or any conclusion it may draw from any Borrower Materials,
as well as from any Claims arising as a direct or indirect result of
Administrative Agent furnishing same to such Lender, via the Platform or
otherwise.


12.3.Reliance By the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
certification, notice or other communication (including those by telephone,
telex, telegram, telecopy or e-mail) believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person. The Administrative
Agent shall have a reasonable and practicable amount of time to act upon any
instruction, notice or other communication under any Loan Document, and shall
not be liable for any delay in acting.


12.4.Action Upon Default. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default, or of any failure to satisfy any
conditions in Section 6, unless it has received written notice from a Borrower
or Required Lenders specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default, Event of Default or failure of such conditions,
it shall promptly notify Administrative Agent and the other Lenders thereof in
writing. Each Secured Party agrees that, except as otherwise provided in any
Loan Documents or with the written consent of Administrative Agent and Required
Lenders, it will not take any Enforcement Action, accelerate Obligations, or
exercise any right that it might otherwise have under Applicable Law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral
or to assert any rights relating to any Collateral.


12.5.Ratable Sharing. If any Lender shall obtain any payment or reduction of any
Obligation, whether through setoff or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.6.2,
as applicable, such Lender shall forthwith purchase

-62-

--------------------------------------------------------------------------------




from the Administrative Agent and the other Lenders such participations in the
affected Obligation as are necessary to cause the purchasing Lender to share the
excess payment or reduction on a Pro Rata basis or in accordance with Section
5.6.2, as applicable. If any of such payment or reduction is thereafter
recovered from the purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Notwithstanding the foregoing, if a Defaulting Lender obtains a payment or
reduction of any Obligation, it shall immediately turn over the amount thereof
to the Administrative Agent for application under Section 4.2.2 and it shall
provide a written statement to the Administrative Agent describing the
Obligation affected by such payment or reduction.


12.6.Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS,
AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH
INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR
ARISES FROM ITS ACTING AS OR FOR THE ADMINISTRATIVE AGENT (IN THE CAPACITY OF
ADMINISTRATIVE AGENT). In no event shall any Lender have any obligation to
indemnify or hold harmless an Agent Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee. In the Administrative Agent’s discretion, it may reserve for any
Claims made against an Agent Indemnitee, and may satisfy any judgment, order or
settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If the Administrative
Agent is sued by any receiver, bankruptcy trustee, debtor-in-possession or other
Person for any alleged preference or fraudulent transfer, then any monies paid
by the Administrative Agent in settlement or satisfaction of such proceeding,
together with all interest, costs and expenses (including attorneys’ fees)
incurred in the defense of same, shall be promptly reimbursed to the
Administrative Agent by each Secured Party to the extent of its Pro Rata share.


12.7.Limitation on Responsibilities of the Administrative Agent. The
Administrative Agent shall not be liable to any Secured Party for any action
taken or omitted to be taken under the Loan Documents, except for losses
directly and solely caused by the Administrative Agent’s gross negligence or
willful misconduct. The Administrative Agent assumes no responsibility for any
failure or delay in performance or any breach by any Obligor, Lender or other
Secured Party of any obligations under the Loan Documents. The Administrative
Agent makes no express or implied representation, warranty or guarantee to
Secured Parties with respect to any Obligations, Collateral, Liens, Loan
Documents or Obligor. No Agent Indemnitee shall be responsible to Secured
Parties for any recitals, statements, information, representations or warranties
contained in any Loan Documents or Borrower Materials; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.


12.8.Successor Administrative Agent.


12.8.1.Resignation; Successor Administrative Agent. The Administrative Agent may
resign at any time by giving at least 30 days’ written notice thereof to the
Lenders and Borrowers. Upon receipt of such notice, Required Lenders shall have
the right to appoint a successor Administrative Agent which shall be (a) a
Lender or an Affiliate of a Lender; or (b) a financial institution reasonably

-63-

--------------------------------------------------------------------------------




acceptable to Required Lenders and (provided no Default or Event of Default
exists) Borrowers. If no successor agent is appointed prior to the effective
date of the resignation of Administrative Agent, then Administrative Agent may
appoint a successor agent that is a financial institution reasonably acceptable
to it, which shall be a Lender unless no Lender accepts the role or in the
absence of such appointment, Required Lenders shall on such date assume all
rights and duties of the Administrative Agent hereunder. Upon acceptance by a
successor Administrative Agent of its appointment hereunder, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Administrative Agent without further act, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder but shall continue to have all rights and protections
under the Loan Documents with respect to actions taken or omitted to be taken by
it while Administrative Agent, including the benefits of the indemnification set
forth in Sections 12.6 and 14.2. Notwithstanding the Administrative Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Administrative Agent. Any successor to Bank of America by merger, amalgamation
or acquisition of stock or this loan shall continue to be Administrative Agent
hereunder without further act on the part of any Secured Party or Obligor.


If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by Applicable Law, by notice in writing to the Borrower Agent and such
Person remove such Person as Administrative Agent, and, in consultation with the
Borrower Agent, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
12.8.2.Co-Collateral Agent. If necessary or appropriate under Applicable Law,
the Administrative Agent may appoint a Person to serve as a co-collateral agent
or separate collateral agent under any Loan Document. Each right and remedy
intended to be available to the Administrative Agent under such Loan Document
shall also be vested in such agent. Secured Parties shall execute and deliver
any instrument or agreement that the Administrative Agent may request to effect
such appointment. If the agent shall die, dissolve, become incapable of acting,
resign or be removed, then all the rights and remedies of such agent, to the
extent permitted by Applicable Law, shall vest in and be exercised by the
Administrative Agent until appointment of a new agent.


12.9.Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon the Administrative Agent or any
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement and to fund Loans hereunder. Each Secured
Party has made such inquiries as it feels necessary concerning the Loan
Documents, Collateral and Obligors. Each Secured Party acknowledges and agrees
that the other Secured Parties have made no representations or warranties
concerning any Obligor, any Collateral or the legality, validity, sufficiency or
enforceability of any Loan Documents or Obligations. Each Secured Party will,
independently and without reliance upon any other Secured Party, and based upon
such financial statements, documents and information as it deems appropriate at
the time, continue to make and rely upon its own credit decisions in making
Loans, and in taking or refraining from any action under any Loan Documents.
Except for notices, reports and other information expressly requested by a
Lender, the Administrative Agent shall not have any duty or responsibility to
provide any Secured Party with any notices, reports or certificates furnished to
the Administrative Agent by any Obligor or any credit or other information
concerning the affairs, financial condition, business or Properties of any
Obligor (or any of its Affiliates) which may come into possession of the
Administrative Agent or its Affiliates.

-64-

--------------------------------------------------------------------------------








12.10.Remittance of Payments and Collections.


12.10.1.Remittances Generally. All payments by any Lender to the Administrative
Agent shall be made by the time and on the day set forth in this Agreement, in
immediately available funds. If no time for payment is specified or if payment
is due on demand by the Administrative Agent and request for payment is made by
the Administrative Agent by 11:00 a.m. on a Business Day, payment shall be made
by Lender not later than 2:00 p.m. on such day, and if request is made after
11:00 a.m., then payment shall be made by 11:00 a.m. on the next Business Day.
Payment by the Administrative Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by the Administrative Agent. Any such
payment shall be subject to the Administrative Agent’s right of offset for any
amounts due from such payee under the Loan Documents.


12.10.2.Failure to Pay. If any Secured Party fails to pay any amount when due by
it to the Administrative Agent pursuant to the terms hereof, such amount shall
bear interest from the due date until paid in full at the greater of the Federal
Funds Rate or the rate determined by the Administrative Agent as customary for
interbank compensation for two Business Days and thereafter at the Default Rate
for Base Rate Loans. In no event shall Borrowers be entitled to receive credit
for any interest paid by a Secured Party to the Administrative Agent, nor shall
any Defaulting Lender be entitled to interest on any amounts held by the
Administrative Agent pursuant to Section 4.2.


12.10.3.Recovery of Payments. If the Administrative Agent pays any amount to a
Secured Party in the expectation that a related payment will be received by the
Administrative Agent from an Obligor and such related payment is not received,
then the Administrative Agent may recover such amount from each Secured Party
that received it. If the Administrative Agent determines that an amount received
by it must be returned or paid to an Obligor or other Person pursuant to
Applicable Law or otherwise, then, notwithstanding any other term of any Loan
Document, the Administrative Agent shall not be required to distribute such
amount to any Secured Party. If any amounts received and applied by the
Administrative Agent to any Obligations are later required to be returned by the
Administrative Agent pursuant to Applicable Law, each Lender shall pay to the
Administrative Agent, on demand, such Lender’s Pro Rata share of the amounts
required to be returned.


12.11.Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender and the terms
“Lenders”, “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender. The Administrative Agent, Lenders and their
Affiliates may accept deposits from, lend money to, provide Bank Products to,
act as financial or other advisor to, and generally engage in any kind of
business with, Obligors and their Affiliates, as if they were not the
Administrative Agent or Lenders hereunder, without any duty to account therefor
to any Secured Party. In their individual capacities, the Administrative Agent,
Lenders and their Affiliates may receive information regarding Obligors and
their Affiliates (including information subject to confidentiality obligations),
and shall have no obligation to provide such information to any Secured Party.


12.12.[Intentionally Omitted.]


12.13.[Intentionally Omitted.]


12.14.No Third Party Beneficiaries. This Section 12 is an agreement solely among
Secured Parties and the Administrative Agent, and shall survive Full Payment of
the Obligations. This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person. As between Borrowers and the Administrative
Agent, any action that the Administrative Agent may take under any Loan
Documents

-65-

--------------------------------------------------------------------------------




or with respect to any Obligations shall be conclusively presumed to have been
authorized and directed by Secured Parties.


SECTION 13.BENEFIT OF AGREEMENT; ASSIGNMENTS


13.1.Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, the Administrative Agent, Lenders, Secured Parties,
and their respective successors and assigns, except that (a) no Borrower shall
have the right to assign its rights or delegate its obligations under any Loan
Documents; and (b) any assignment by a Lender must be made in compliance with
Section 13.3. The Administrative Agent may treat the Person which made any Loan
as the owner thereof for all purposes until such Person makes an assignment in
accordance with Section 13.3. Any authorization or consent of a Lender shall be
conclusive and binding on any subsequent transferee or assignee of such Lender.


13.2.Participations.


13.2.1.Permitted Participants; Effect. Subject to Section 13.3.3, any Lender may
sell to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents. Despite any sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Loans and Commitments
for all purposes, all amounts payable by Borrowers shall be determined as if
such Lender had not sold such participating interests, and Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with the Loan Documents. Each Lender shall be solely responsible
for notifying its Participants of any matters under the Loan Documents, and the
Administrative Agent and the other Lenders shall not have any obligation or
liability to any such Participant. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.9 unless
Borrowers agree otherwise in writing.


13.2.2.Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Termination Date or any date fixed for any regularly scheduled payment of
principal, interest or fees on such Loan or Commitment, or releases any
Borrower, Guarantor or substantially all Collateral.


13.2.3.Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments and Loans (and stated interest). Entries in the register shall be
conclusive, absent manifest error, and such Lender shall treat each Person
recorded in the register as the owner of the participation for all purposes,
notwithstanding any notice to the contrary. No Lender shall have an obligation
to disclose any information in such register except to the extent necessary to
establish that a Participant’s interest is in registered form under the Code.


13.2.4.Benefit of Setoff. Borrowers agree that each Participant shall have a
right of setoff in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of setoff with respect to any participating interests sold by
it. By exercising any right of setoff, a Participant agrees to share with
Lenders all amounts received through its setoff, in accordance with Section 12.5
as if such Participant were a Lender.

-66-

--------------------------------------------------------------------------------






13.3.Assignments.


13.3.1.Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of U.S.$10,000,000 (unless
otherwise agreed by Administrative Agent in its discretion) and integral
multiples of U.S.$5,000,000 in excess of that amount; (b) except in the case of
an assignment in whole of a Lender’s rights and obligations, the aggregate
amount of Commitments retained by the transferor Lender is at least
U.S.$10,000,000 (unless otherwise agreed by Administrative Agent in its
discretion); and (c) the parties to each such assignment shall execute and
deliver to Administrative Agent, for its acceptance and recording, an Assignment
and Acceptance. Nothing herein shall limit the right of a Lender to pledge or
assign any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release such Lender from its obligations
hereunder nor substitute the pledgee or assignee for such Lender as a party
hereto.


13.3.2.Effect; Effective Date. Upon delivery to Administrative Agent of an
assignment notice in the form of Exhibit C and a processing fee of U.S.$3,500
(unless otherwise agreed by Administrative Agent in its discretion), the
assignment shall become effective as specified in the notice, if it complies
with this Section 13.3. From such effective date, the Eligible Assignee shall
for all purposes be a Lender under the Loan Documents, and shall have all rights
and obligations of a Lender thereunder. Upon consummation of an assignment, the
transferor Lender, Administrative Agent and Borrowers shall make appropriate
arrangements for issuance of a replacement and/or new Note, as applicable. The
transferee Lender shall comply with Section 5.10 and deliver, upon request, an
administrative questionnaire satisfactory to Administrative Agent.


13.3.3.Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to the Administrative Agent of an
aggregate amount sufficient, upon distribution (through direct payment,
purchases of participations, or other compensating actions as the Administrative
Agent deems appropriate), to satisfy all funding and payment liabilities then
owing by the Defaulting Lender hereunder. If an assignment by a Defaulting
Lender shall become effective under Applicable Law for any reason without
compliance with the foregoing sentence, then the assignee shall be deemed a
Defaulting Lender for all purposes until such compliance occurs.


13.3.4.Register. The Administrative Agent, acting as a non-fiduciary agent of
Borrowers (solely for tax purposes), shall maintain (a) a copy (or electronic
equivalent) of each Assignment and Acceptance delivered to it, and (b) a
register for recordation of the names, addresses, and Commitments of, and the
Loans and interest owing to, each Lender. Entries in the register shall be
conclusive, absent manifest error, and Borrowers, the Administrative Agent and
Lenders shall treat each lender recorded in such register as a Lender for all
purposes under the Loan Documents, notwithstanding any notice to the contrary.
The Administrative Agent may choose to show only one Borrower as the borrower in
the register, without any effect on the liability of any Obligor with respect to
the Obligations. The register shall be available for inspection by Borrowers or
any Lender, from time to time upon reasonable notice.


13.4.Replacement of Certain Lenders. If (a) any Lender gives a notice under
Section 3.5 or requests compensation under Section 3.7, or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant

-67-

--------------------------------------------------------------------------------




to Section 5.9 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.8, or (b) any
Lender is a Defaulting Lender, a Non-Consenting Lender or a Non-Renewing Lender,
then the Borrower Agent may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 13.3), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.7 and Section 5.9)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:


(i)the Borrowers shall have paid to the Administrative Agent the processing fee
(if any) specified in Section 13.3.2;


(ii)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);


(iii)in the case of any such assignment resulting from a claim for compensation
under Section 3.7 or payments required to be made pursuant to Section 5.9, such
assignment will result in a reduction in such compensation or payments
thereafter;


(iv)such assignment does not conflict with Applicable Law; and


(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower Agent to require such assignment and
delegation cease to apply.


SECTION 14.
MISCELLANEOUS



14.1.Consents, Amendments and Waivers.


14.1.1.Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Administrative Agent
(with the consent of Required Lenders) and each Obligor party to such Loan
Document; provided, however, that


(a)without the prior written consent of the Administrative Agent, no
modification shall be effective with respect to any provision in a Loan Document
that relates to any rights, duties or discretion of the Administrative Agent;


(b)without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the Commitment of such Lender; (ii) reduce the amount of, or waive or delay
payment of, any principal, interest or fees payable to such Lender (except as
provided in Section 4.2); provided, however, that only the consent of the
Required Lenders

-68-

--------------------------------------------------------------------------------




shall be necessary to amend the definition of “Default Rate”; (iii) extend the
Termination Date; (iv) modify or waive any mandatory prepayment required under
Section 5.2.2(c); or (v) amend this clause (b); and


(c)without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) alter Sections 5.6.2,
10.3.3 or 14.1.1 or the proviso set forth in Section 12.2.1(a); (ii) amend the
definitions of (A) Pro Rata or (B) Required Lenders; (iii) release all or
substantially all of the Collateral; (iv) release any portion of the Collateral
if such release would result in the Borrowers’ failure to comply with the
covenant set forth in Section 10.3.3; (v) except in connection with a merger,
disposition or similar transaction expressly permitted hereby, release any
Obligor from liability for any Obligations; or (vi) amend provisions herein
relating to the Pro Rata treatment of (x) payments or (y) reductions in the
Commitments.


14.1.2.Limitations. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders and the Administrative Agent as among themselves.
Only the consent of the parties to the Fee Letter shall be required for any
modification of such agreement. Any waiver or consent granted by the
Administrative Agent or Lenders hereunder shall be effective only if in writing
and only for the matter specified.


14.1.3.Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.


14.2.Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document have
any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee. For the avoidance of doubt, this Section 14.2
shall not apply to any Claim on account of Taxes governed by (or excluded from
the application of) Sections 3.7 or 5.9.


14.3.Notices and Communications.


14.3.1.Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to the Administrative Agent pursuant to Section 2.1.4,
3.1.2, 4.1.1 or 5.2.3 shall be effective until actually received by the
individual to whose attention at the Administrative Agent such notice is
required to be sent. Any written notice or other communication that

-69-

--------------------------------------------------------------------------------




is not sent in conformity with the foregoing provisions shall nevertheless be
effective on the date actually received by the noticed party. Any notice
received by Borrower Agent shall be deemed received by all Borrowers.


14.3.2.Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4. The Administrative Agent and Lenders make
no assurances as to the privacy and security of electronic communications.
Electronic mail and voice mail may not be used as effective notice under the
Loan Documents.


14.3.3.Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Administrative Agent, including electronic delivery (if possible)
upon request by Administrative Agent to an electronic system maintained by
Administrative Agent (“Platform”). Borrowers shall notify Administrative Agent
of each posting of Borrower Materials on the Platform and the materials shall be
deemed received by Administrative Agent only upon its receipt of such notice.
Borrower Materials and other information relating to this credit facility may be
made available to Secured Parties on the Platform, and Obligors and Secured
Parties acknowledge that “public” information is not segregated from material
non-public information on the Platform. The Platform is provided “as is” and “as
available.” Administrative Agent does not warrant the accuracy or completeness
of any information on the Platform nor the adequacy or functioning of the
Platform, and expressly disclaims liability for any errors or omissions in the
Borrower Materials or any issues involving the Platform. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ADMINISTRATIVE AGENT WITH
RESPECT TO BORROWER MATERIALS OR THE PLATFORM. Secured Parties acknowledge that
Borrower Materials may include material non-public information of Obligors and
should not be made available to any personnel who do not wish to receive such
information or who may be engaged in investment or other market-related
activities with respect to any Obligor’s securities. No Agent Indemnitee shall
have any liability to Borrowers, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform or delivery of
Borrower Materials and other information through the Platform or over the
internet.


14.3.4.Non-Conforming Communications. The Administrative Agent and Lenders may
rely upon any communications purportedly given by or on behalf of any Borrower
even if they were not made in a manner specified herein, were incomplete or were
not confirmed, or if the terms thereof, as understood by the recipient, varied
from a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.


14.4.Performance of Borrowers’ Obligations. Following the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, in its
discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of a Borrower under any Loan Documents or
otherwise lawfully requested by the Administrative Agent to (a) enforce any Loan
Documents or collect any Obligations; (b) protect, insure, maintain or realize
upon any Collateral; or (c) defend or maintain the validity or priority of the
Administrative Agent’s Liens in any Collateral, including any payment of a
judgment, insurance premium, or any discharge of a Lien. All payments, costs and
expenses (including Extraordinary Expenses) of the Administrative Agent under
this Section shall be reimbursed to the Administrative Agent by Borrowers, on
demand, with interest from the date incurred until paid in full, at the Default
Rate applicable to Base Rate Loans. Any payment made or action taken

-70-

--------------------------------------------------------------------------------




by the Administrative Agent under this Section shall be without prejudice to any
right to assert an Event of Default or to exercise any other rights or remedies
under the Loan Documents.


14.5.Credit Inquiries. The Administrative Agent and Lenders may (but shall have
no obligation) to respond to usual and customary credit inquiries from third
parties concerning any Obligor or Subsidiary.


14.6.Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.


14.7.Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.


14.8.Counterparts; Execution. Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Administrative Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of any Loan Document by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any electronic signature, contract formation on
an electronic platform and electronic record-keeping shall have the same legal
validity and enforceability as a manually executed signature or use of a
paper-based recordkeeping system to the fullest extent permitted by Applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any similar
state law based on the Uniform Electronic Transactions Act.


14.9.Time is of the Essence. Except as otherwise expressly provided to the
contrary herein or in another Loan Document, time is of the essence with respect
to all Loan Documents and Obligations.


14.10.Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for the Administrative
Agent or any other Lender to be joined as an additional party in any proceeding
for such purposes. Nothing in this Agreement and no action of the Administrative
Agent, Lenders or any other Secured Party pursuant to the Loan Documents or
otherwise shall be deemed to constitute the Administrative Agent and any Secured
Party to be a partnership, association, joint venture or any other kind of
entity, nor to constitute control of any Obligor.


14.11.No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by the Administrative Agent, any Lender, any of their Affiliates or any
arranger are arm’s-length commercial transactions between Borrowers and their
Affiliates, on one hand, and the Administrative Agent, any Lender, any of their
Affiliates or any arranger, on the other hand; (ii) Borrowers have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate; and (iii) Borrowers are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated by the Loan Documents; (b) each of the Administrative Agent,
Lenders, their Affiliates and any arranger is and has been acting solely

-71-

--------------------------------------------------------------------------------




as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrowers, any of their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) the Administrative Agent,
Lenders, their Affiliates and any arranger may be engaged in a broad range of
transactions that involve interests that differ from those of Borrowers and
their Affiliates, and have no obligation to disclose any of such interests to
Borrowers or their Affiliates. To the fullest extent permitted by Applicable
Law, each Borrower hereby waives and releases any claims that it may have
against the Administrative Agent, Lenders, their Affiliates and any arranger
with respect to any breach of agency or fiduciary duty in connection with any
transaction contemplated by a Loan Document.


14.12.Confidentiality. Each of the Administrative Agent and Lenders shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section, to any
Transferee or any actual or prospective party (or its advisors) to any Bank
Product or to any swap, derivative or other transaction under which payments are
to be made by reference to an Obligor or Obligor’s obligations; (g) with the
consent of Borrower Agent; or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii) is
available to the Administrative Agent, any Lender or any of their Affiliates on
a nonconfidential basis from a source other than Borrowers. Notwithstanding the
foregoing, the Administrative Agent and Lenders may publish or disseminate
general information concerning this credit facility for league table, tombstone
and advertising purposes, and may use Borrowers’ logos, trademarks or product
photographs in advertising materials that refer to this credit facility. As used
herein, “Information” means all information received from an Obligor or
Subsidiary relating to it or its business that is identified as confidential
when delivered. Any Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if it
exercises a degree of care similar to that which it accords its own confidential
information. Each of the Administrative Agent and Lenders acknowledges that (i)
Information may include material non-public information; (ii) it has developed
compliance procedures regarding the use of material non-public information; and
(iii) it will handle such material non-public information in accordance with
Applicable Law.


14.13.[Intentionally Omitted.]


14.14.GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).


14.15.Consent to Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY

-72-

--------------------------------------------------------------------------------




HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1. Nothing herein shall limit
the right of the Administrative Agent or any Lender to bring proceedings against
any Obligor in any other court, nor limit the right of any party to serve
process in any other manner permitted by Applicable Law. Nothing in this
Agreement shall be deemed to preclude enforcement by the Administrative Agent of
any judgment or order obtained in any forum or jurisdiction.


14.16.Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which the Administrative
Agent and each Lender hereby also waives) in any proceeding or dispute of any
kind relating in any way to any Loan Documents, Obligations or Collateral; (b)
presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by the Administrative Agent on which a Borrower may in any way
be liable, and hereby ratifies anything the Administrative Agent may do in this
regard; (c) notice prior to taking possession or control of any Collateral; (d)
any bond or security that might be required by a court prior to allowing the
Administrative Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against the
Administrative Agent or any Lender, on any theory of liability, for special,
indirect, consequential, exemplary or punitive damages (as opposed to direct or
actual damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Borrower acknowledges that the foregoing waivers are a material inducement
to the Administrative Agent and Lenders entering into this Agreement and that
they are relying upon the foregoing in their dealings with Borrowers. Each
Borrower has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.


14.17.Patriot Act Notice. The Administrative Agent and Lenders hereby notify
Borrowers that pursuant to the Patriot Act, the Administrative Agent and Lenders
are required to obtain, verify and record information that identifies each
Borrower, including its legal name, address, tax ID number and other information
that will allow the Administrative Agent and Lenders to identify it in
accordance with the Patriot Act. The Administrative Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Borrowers’ management and owners, such as legal name,
address, social security number and date of birth. The Borrowers shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.


14.18.NO ORAL AGREEMENT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.












[Remainder of page intentionally left blank; signatures begin on following page]















-73-

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.




 
BORROWERS:
 
 
 
UNITED NATURAL FOODS, INC.
 
By:
/s/ Mark E. Shamber
 
Name:
Mark E. Shamber
 
Title:
Senior Vice President, Chief Financial Officer and Treasurer
 
 
 
 
ALBERT’S ORGANICS, INC.


 
By:
/s/ Mark E. Shamber
 
Name:
Mark E. Shamber
 
Title:
Vice President, CFO, Treasurer and Assistant Secretary
 
 
 
 
Address:


313 Iron Horse Way
Providence, RI 02908
Attn: Mark E. Shamber, Senior Vice President, Chief Financial Officer and
Treasurer
Telecopy: (877) 643-0059
Email: MShamber@unfi.com



































[Signature page to Term Loan Agreement - UNFI]



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT AND LENDERS:
BANK OF AMERICA, N.A., as Administrative Agent and a Lender




By: /s/ Edgar Ezerins
Name: Edgar Ezerins
Title: SVP
Address:
              CityPlace I
              185 Asylum Street
              Hartford, CT 06103
              Attn: Edgar Ezerins
              Telecopy: (860) 952-6830
              E-mail: edgar.ezerins@baml.com


With a copy to:


             Bingham McCutchen LLP
             One State Street
             Hartford, CT 06103
             Attn: Daniel I. Papermaster, Esq.
             Telecopy: (860) 240-2521
             E-Mail: daniel.papermaster@bingham.com

































































[Signature page to Term Loan Agreement - UNFI]



--------------------------------------------------------------------------------




FARM CREDIT EAST, ACA, as a Lender
By:/s/ Thomas W. Cosgrove___________________
Name: Thomas W. Cosgrove
Title: Vice President


Address:
               240 South Road
               Enfield, CT 06082
               Attn: Thomas Cosgrove
               Telecopy: (888) 278-2955

























































































[Signature page to Term Loan Agreement - UNFI]



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:/s/ Nicole C. Maines___________________
Name: Nicole C. Manies
Title: Vice President


Address:
               209 South LaSalle Street
               MK-IL-RY3B
   Chicago, IL 60604
               Attn: Nicole Manies
               Telecopy: 312.325.8905















































































[Signature page to Term Loan Agreement - UNFI]



--------------------------------------------------------------------------------








BRANCH BANKING AND TRUST COMPANY, as a Lender
By:/s/ Kenneth M. Blackwell___________________
Name: Kenneth M. Blackwell
Title: Senior Vice President


Address:
             200 West 2nd Street; 16th Floor
             Winston Salem, NC 27101
             Attn: Ken Blackwell
             Telecopy: (252) 234-0736















































































[Signature page to Term Loan Agreement - UNFI]





--------------------------------------------------------------------------------




EXHIBIT A
to
Term Loan Agreement
NOTE
August 14, 2014
U.S.$___________________
New York City, New York



UNITED NATURAL FOODS, INC., a Delaware corporation (“UNFI”), and ALBERT’S
ORGANICS, INC., a California corporation (“Albert’s” and, together with UNFI,
collectively, “Borrowers”), for value received, hereby unconditionally promise
to pay, on a joint and several basis, to the order of
____________________________ (“Lender”), the principal sum of
______________________________ U.S. DOLLARS (U.S.$___________), together with
all unpaid interest accrued thereon as provided in the Loan Agreement. Terms are
used herein as defined in the Term Loan Agreement dated as of August 14, 2014,
among Borrowers, Bank of America, N.A., as Administrative Agent, Lender, and
certain other financial institutions, as such agreement may be amended,
modified, renewed or extended from time to time (“Loan Agreement”).
Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Loans under the Loan Agreement, to which reference is made for
a statement of the rights and obligations of Lender and the duties and
obligations of Borrowers. The Loan Agreement contains provisions for
acceleration of the maturity of this Note upon the happening of certain stated
events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Loans and the payment thereof. Failure to make any notation,
however, shall not affect the rights of the holder of this Note or any
obligations of Borrowers hereunder or under any other Loan Documents.
Time is of the essence of this Note. Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including reasonable attorneys’ fees) if
this Note is collected by or through an attorney-at-law.
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful amount permitted under Applicable
Law. If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement. It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.

A- 1

--------------------------------------------------------------------------------






This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
IN WITNESS WHEREOF, this Note is executed as of the date set forth above.
UNITED NATURAL FOODS, INC.
By:____________________________________
Name:
Title:
 
ALBERT’S ORGANICS, INC.
By:____________________________________
Name:
Title:
 






A- 2

--------------------------------------------------------------------------------




EXHIBIT B
ASSIGNMENT AND ACCEPTANCE
Reference is made to the Term Loan Agreement dated as of August 14, 2014, as
amended (“Loan Agreement”), among UNITED NATURAL FOODS, INC., a Delaware
corporation (“UNFI”), ALBERT’S ORGANICS, INC., a California corporation
(“Albert’s” and, together with UNFI, collectively, “Borrowers”), BANK OF
AMERICA, N.A., a national banking association, as administrative agent
(“Administrative Agent”) for certain financial institutions from time to time
party to the Loan Agreement (“Lenders”), and such Lenders. Terms are used herein
as defined in the Loan Agreement.
________________________________ (“Assignor”) and _________________________
_____________ (“Assignee”) agree as follows:
1.    Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor [(a) a principal amount of U.S.$________ of Assignor’s
outstanding Loans and (b) the amount of U.S.$__________ of Assignor’s Commitment
(which represents ____% of the Aggregate Commitments)] (the foregoing items
being, collectively, the “Assigned Interest”), together with an interest in the
Loan Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Administrative Agent, provided such Assignment
Notice is executed by Assignor, Assignee, Administrative Agent and Borrower
Agent, if applicable. From and after the Effective Date, Assignee hereby
expressly assumes, and undertakes to perform, all of Assignor’s obligations in
respect of the Assigned Interest, and all principal, interest, fees and other
amounts which would otherwise be payable to or for Assignor’s account in respect
of the Assigned Interest shall be payable to or for Assignee’s account, to the
extent such amounts accrue on or after the Effective Date.
2.    Assignor (a) represents that as of the date hereof, prior to giving effect
to this assignment, (i) its Commitment is U.S.$__________ and (ii) the
outstanding balance of its Loans is U.S.$__________; (b) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Agreement or any other instrument or document furnished
pursuant thereto, other than that Assignor is the legal and beneficial owner of
the interest being assigned by it hereunder and that such interest is free and
clear of any adverse claim; and (c) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrowers
or the performance by Borrowers of their obligations under the Loan Documents.
[Assignor is attaching the Note held by it and requests that Administrative
Agent exchange such Note for a new Note payable to Assignee [and Assignor].]
3.    Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received
copies of the Loan Agreement and such other Loan Documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Agreement as are delegated to each the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; (f) agrees that it
will observe and perform all obligations that are required to be performed by it
as a

B-1

--------------------------------------------------------------------------------




"Lender" under the Loan Documents; and (g) represents and warrants that the
assignment evidenced hereby will not result in a non-exempt “prohibited
transaction” under Section 406 of ERISA.
4.    This Agreement shall be governed by the laws of the State of New York. If
any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.
5.    Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:
(a)    If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):
__________________________
__________________________
__________________________
(b)    If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):
__________________________
__________________________
__________________________
__________________________
Payments hereunder shall be made by wire transfer of immediately available U.S.
Dollars as follows:
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference: _____________________
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference: _____________________

B-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
_____________________________________
(“Assignee”)
By___________________________________
Title:
_____________________________________
(“Assignor”)
By___________________________________
Title:





B-3

--------------------------------------------------------------------------------




EXHIBIT C
to
Term Loan Agreement


ASSIGNMENT NOTICE
Reference is made to (1) the Term Loan Agreement dated as of August 14, 2014, as
amended (“Loan Agreement”), among UNITED NATURAL FOODS, INC., a Delaware
corporation (“UNFI”), ALBERT’S ORGANICS, INC., a California corporation
(“Albert’s” and, together with UNFI, collectively, “Borrowers”), BANK OF
AMERICA, N.A., a national banking association, as administrative agent
(“Administrative Agent”) for certain financial institutions from time to time
party to the Loan Agreement (“Lenders”), and such Lenders; and (2) the
Assignment and Acceptance dated as of ____________, 20__ (“Assignment
Agreement”), between __________________ (“Assignor”) and ____________________
(“Assignee”). Terms are used herein as defined in the Loan Agreement.
Assignor hereby notifies Borrowers and Administrative Agent of Assignor’s intent
to assign to Assignee pursuant to the Assignment Agreement [(a) a principal
amount of U.S.$________ of Assignor’s outstanding Loans and (b) the amount of
U.S.$__________ of Assignor’s Commitment (which represents ____% of the
Aggregate Commitments)] (the foregoing items being, collectively, the “Assigned
Interest”), together with an interest in the Loan Documents corresponding to the
Assigned Interest. This Agreement shall be effective as of the date (“Effective
Date”) indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Administrative Agent and Borrower Agent, if applicable. Pursuant to
the Assignment Agreement, Assignee has expressly assumed all of Assignor’s
obligations under the Loan Agreement to the extent of the Assigned Interest, as
of the Effective Date.
For purposes of the Loan Agreement, the Administrative Agent shall deem [(a)
Assignor’s Commitment to be reduced by U.S.$_________ and (b) Assignee’s
Commitment to be increased by U.S.$_________].
The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:
________________________
________________________
________________________
________________________
The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.
This Notice is being delivered to Borrowers and Administrative Agent pursuant to
Section 13.3 of the Loan Agreement. Please acknowledge your acceptance of this
Notice by executing and returning to Assignee and Assignor a copy of this
Notice.

C-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
_____________________________________
(“Assignee”)
By___________________________________
Title:
_____________________________________
(“Assignor”)
By___________________________________
Title:
ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
BORROWER AGENT:*
_________________________________
By_______________________________
Title:
* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.
BANK OF AMERICA, N.A.,
as Administrative Agent
By_______________________________
Title:



C-2

--------------------------------------------------------------------------------




SCHEDULE 1.1(a)
to
Term Loan Agreement
COMMITMENTS OF LENDERS
Lender
Total Commitments
Bank of America, N.A.
U.S.$45,000,000.00
U.S. Bank National Association
U.S.$35,000,000.00
Farm Credit East, ACA
U.S.$35,000,000.00
Branch Banking and Trust Company
U.S.$35,000,000.00
 
U.S.$150,000,000.00






S-1.1(a)-1

--------------------------------------------------------------------------------








SCHEDULE 1.1(b)


FISCAL PERIODS AND FISCAL QUARTERS






 
 
 
 
 
 
 
 
 
 
 
Fiscal 2014
 
Fiscal 2016
 
Fiscal 2018
 
Fiscal 2020
 
 
Fiscal 2022
 
 
9/7/2013
 
9/5/2015
 
9/2/2017
 
9/7/2019
 
 
9/4/2021
 
 
10/5/2013
 
10/3/2015
 
9/30/2017
 
10/5/2019
 
 
10/2/2021
 
 
11/2/2013
Q1
10/31/2015
Q1
10/28/2017
Q1
11/2/2019
Q1
 
10/30/2021
Q1
 
12/7/2013
 
12/5/2015
 
12/2/2017
 
12/7/2019
 
 
12/4/2021
 
 
1/4/2014
 
1/2/2016
 
12/30/2017
 
1/4/2020
 
 
1/1/2022
 
 
2/1/2014
Q2
1/30/2016
Q2
1/27/2018
Q2
2/1/2020
Q2
 
1/29/2022
Q2
 
3/8/2014
 
3/5/2016
 
3/3/2018
 
3/7/2020
 
 
3/5/2022
 
 
4/5/2014
 
4/2/2016
 
3/31/2018
 
4/4/2020
 
 
4/2/2022
 
 
5/3/2014
Q3
4/30/2016
Q3
4/28/2018
Q3
5/2/2020
Q3
 
4/30/2022
Q3
 
6/7/2014
 
6/4/2016
 
6/2/2018
 
6/6/2020
 
 
6/4/2022
 
 
7/5/2014
 
7/2/2016
 
6/30/2018
 
7/4/2020
 
 
7/2/2022
 
 
8/2/2014
Q4
7/30/2016
Q4
7/28/2018
Q4
8/1/2020
Q4
 
7/30/2022
Q4
 
 
 
 
 
 
 
 
 
 
 
 
Fiscal 2015
 
Fiscal 2017
 
Fiscal 2019
 
Fiscal 2021
 
 
 
 
9/6/2014
 
9/3/2016
 
9/1/2018
 
9/5/2020
 
 
 
10/4/2014
 
10/1/2016
 
9/29/2018
 
10/3/2020
 
 
 
11/1/2014
Q1
10/29/2016
Q1
10/27/2018
Q1
10/31/2020
Q1
 
 
12/6/2014
 
12/3/2016
 
12/1/2018
 
12/5/2020
 
 
 
1/3/2015
 
12/31/2016
 
12/29/2018
 
1/2/2021
 
 
 
1/31/2015
Q2
1/28/2017
Q2
1/26/2019
Q2
1/30/2021
Q2
 
 
3/7/2015
 
3/4/2017
 
3/2/2019
 
3/6/2021
 
 
 
4/4/2015
 
4/1/2017
 
3/30/2019
 
4/3/2021
 
 
 
5/2/2015
Q3
4/29/2017
Q3
4/27/2019
Q3
5/1/2021
Q3
 
 
6/6/2015
 
6/3/2017
 
6/1/2019
 
6/5/2021
 
 
 
7/4/2015
 
7/1/2017
 
6/29/2019
 
7/3/2021
 
 
 
8/1/2015
Q4
7/29/2017
Q4
8/3/2019
Q4
7/31/2021
Q4
 
 
 
 
 
 
 
 
 
 
 
 
 
 




S-1.1-1(b)

--------------------------------------------------------------------------------






SCHEDULE 7.1


MORTGAGED REAL ESTATE




Albert's Organics, Inc.


1.
3268 E. Vernon Avenue, Vernon, California 90058



United Natural Foods, Inc.


1.
260 Lake Road, Killingly, Connecticut 06241

2.
300 Lake Road, Killingly, Connecticut 06241

3.
100 Lake View Court, Atlanta, Georgia 30336

4.
2340 Heinz Road, Iowa City, Iowa 52240

5.
655 Commerce Parkway, Greenwood, Indiana 46143

6.
71 Stow Drive, Chesterfield, New Hampshire 03443

7.
1101 Sunset Boulevard, Rocklin, California 95765

8.
7909 S. Union Parkway, Ridgefield, Washington 98642

9.
401 and 525 Neelytown Road, Montgomery, New York 12549

10.
3138 Highway H, Sturtevant, Wisconsin 53177

11.
12745 Earhart Avenue, Auburn, California 95602






S-7.1-1

--------------------------------------------------------------------------------




SCHEDULE 9.1.4


NAMES AND CAPITAL STRUCTURE
1.
The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of each Borrower and Subsidiary are as follows:

Name
Jurisdiction
Number and Class
of Authorized Shares
Number and Class
of Issued Shares
United Natural Foods, Inc.
Delaware
Common - 100,000,000
Preferred - 5,000,000
Common - 48,904,924 1
Preferred - 0
United Natural Foods West, Inc.
California
Common - 100,000
Common - 1
UNFI Canada, Inc.
Canada
Common - Unlimited
Common - 100
Albert’s Organics, Inc.
California
Voting - 99,500
Non-Voting - 500
Voting - 579.36
Non-Voting - 0
Natural Retail Group, Inc.
Delaware
Common - 10,000
Common - 1,000
United Natural Transportation, Inc.
Delaware
Common - 10,000
Common - 1,000
Springfield Development, LLC
Delaware
N/A
N/A
Blue Marble Brands, LLC
Delaware
N/A
N/A
United Natural Trading, LLC
Delaware
N/A
N/A
Tony's Fine Foods
California
Common -200,000
Common - 122,500
Tutto Pronte
California
Common - 100
Common - 100
Fromages De France, Inc.
California
Common - 100
Common - 100
Trudeau Foods LLC
Delaware
N/A
N/A









______________________________________


1 As of August 2, 2014

S-9.1.11-1

--------------------------------------------------------------------------------




2.
The record holders of Equity Interests of each Borrower (other than United
Natural Foods, Inc.) and Subsidiary are as follows:

Name
Class of Stock
Number of Shares
Record Owner
United Natural Foods West, Inc.
Common
1
United Natural Foods, Inc.
UNFI Canada, Inc.
Common
100
United Natural Foods, Inc.
Albert’s Organics, Inc.
Common
579.36
United Natural Foods, Inc.
Natural Retail Group, Inc.
Common
1,000
United Natural Foods, Inc.
United Natural Transportation, Inc.
Common
1,000
United Natural Foods, Inc.
Springfield Development, LLC
N/A
N/A
United Natural Foods, Inc. is the sole member.
Blue Marble Brands, LLC
N/A
N/A
United Natural Foods, Inc. is the sole member.
United Natural Trading, LLC
N/A
N/A
United Natural Foods, Inc. is the sole member.
Tony’s Fine Foods
Common
122,500
United Natural Foods West, Inc.
Tutto Pronte
Common
100
Tony’s Fine Foods
Fromages De France, Inc.
Common
100
Tony’s Fine Foods
Trudeau Foods LLC
N/A
N/A
United Natural Foods, Inc.



3.
All agreements binding on holders of Equity Interests of Borrowers and
Subsidiaries with respect to such interests are as follows:

None, other than with respect to certain Equity Interests of UNFI pursuant to
certain plans and agreements, the forms of which are filed as exhibits to UNFI's
public filings with the Securities and Exchange Commission.


4.
In the five years preceding the Closing Date, no Borrower or Subsidiary has
acquired all or substantially all of the assets of any other Person nor been the
surviving entity in a merger, amalgamation or combination, except:

Hershey Import Co., Inc. In February 1998, United Natural Trading Co. acquired
substantially all of the assets of Hershey Import Co., Inc. In November 2012,
United Natural Trading Co. was liquidated into UNFI and United Natural Trading,
LLC acquired these assets from UNFI. United Natural Trading, LLC also does
business under the name Woodstock Farms Manufacturing.


SunOpta Inc., Inc. In June 2010, UNFI Canada, Inc. purchased substantially all
of the assets of the Canadian food distribution business of SunOpta Inc.’s
Distribution Group business, together with substantially all of the assets of
Drive Organics Corp.

S-9.1.11-2

--------------------------------------------------------------------------------




Whole Foods Market Distribution, Inc. In September and October of 2011, UNFI
completed its acquisition of the Rocky Mountain and Southwest distribution
business of Whole Foods Market Distribution, Inc. (“Whole Foods Distribution”),
a wholly owned subsidiary of Whole Foods Market, Inc., whereby the Company (i)
acquired inventory at Whole Foods Distribution’s Aurora, Colorado and Austin,
Texas distribution facilities; (ii) acquired substantially all of Whole Foods
Distribution’s assets, other than the inventory, at the Aurora, Colorado
distribution facility; (iii) assumed Whole Foods Distribution’s obligations
under the existing lease agreement related to the Aurora, Colorado distribution
facility; and (iv) hired substantially all of Whole Foods Distribution’s
employees working at the Aurora, Colorado distribution facility.


B.K Sethi Distribution LTD. In November 2011, UNFI Canada, Inc. acquired the
food distribution assets of B.K. Sethi Distribution LTD.


Millbrook Distribution Services, Inc. and Distribution Holdings, Inc. In July
2012, Millbrook Distribution Services, Inc. was dissolved into Distribution
Holdings, Inc. and Distribution Holdings, Inc. was dissolved into UNFI.


Disley Food Services In August 2012, UNFI Canada, Inc. acquired the food
distribution assets of Disley Food Services, Inc., a Canadian distributor of
dairy and deli specialty products


Green Irene LLC. In September 2012, UNFI Inc. acquired all the assets of Honest
Green (Green Irene LLC).


United Natural Trading Co. In November 2012, United Natural Trading Co. (at the
time a wholly-owned Subsidiary of UNFI) contributed its assets and liability to
United Natural Trading, LLC and Blue Marble Brands, LLC and then was dissolved
into UNFI.


nSpired Natural Foods, Inc. In February 2007, UNFI purchased certain of the
assets of nSpired Natural Foods, Inc. In November 2012, Blue Marble Brands, LLC,
(“Blue Marble”) acquired certain of these assets from UNFI.


Nantucket Harvest Co., Inc. In August 2007, UNFI purchased certain of the assets
of Nantucket Harvest Co., Inc. In November 2012, Blue Marble acquired certain of
these assets from UNFI.


Fairfield Farm Kitchens, Inc. In December 2007, UNFI purchased certain of the
assets of Fairfield Farm Kitchens, Inc. In November 2012, Blue Marble acquired
certain of these assets from UNFI.


Tumaro’s, Inc. In January 2008, UNFI purchased substantially all the assets of
Tumaro’s, Inc. In November 2012, Blue Marble acquired certain of these assets
from UNFI.


Jungle Products, Inc. In September 2008, UNFI purchased certain of the assets of
Jungle Products, Inc. In November 2012, Blue Marble acquired certain of these
assets from UNFI.

S-9.1.11-3

--------------------------------------------------------------------------------




Fantastic Foods, Inc. In November 2008, UNFI purchased all of the outstanding
capital stock of Fantastic Foods, Inc. In November 2012, Fantastic Foods, Inc.
was liquidated into UNFI and Blue Marble acquired these assets from UNFI.


Mt. Vikos, Inc. In November 2008, UNFI purchased all of the outstanding capital
stock of Mt. Vikos, Inc. In November 2012 Mt. Vikos, Inc. was liquidated into
UNFI and Blue Marble acquired these assets from UNFI.


Stohlgren Bros., Inc. Tony’s Fine Foods acquired all of the equity interest in
Stohlgren Bros., Inc., a Nevada corporation, on June 25, 2009. On October 31,
2011, Stohlgren Bros., Inc. merged into Tony’s Fine Foods.


Columbus Distributing, Inc. Tony’s Fine Foods acquired all of the equity
interest in Columbus Distributing, Inc., a Delaware corporation, on February 3,
2010, pursuant to which Tony’s Fine Foods acquired Fromages de France, Inc., CD
Equipment LLC and Columbus Leasing LLC as indirect subsidiaries. On October 31,
2011, Columbus Distributing, Inc. merged into Tony’s Fine Foods. On March 5,
2014, CD Equipment LLC and Columbus Leasing LLC were dissolved.


Bernard & Sons, Inc. Tony’s Fine Foods acquired substantially all of the assets
of Bernard & Sons, Inc., a California corporation, on January 27, 2012.


Purity Organic Holding Inc. Albert's Organics, Inc. acquired the food
distribution assets of Purity Organic Holding Inc., which has previously done
business under the name Pacific Organic Produce.


Ideal Food Products, Inc. Tony’s Fine Foods acquired substantially all of the
assets of Ideal Food Products, Inc., a Washington corporation, on September 7,
2012.


Trudeau Foods, LLC. In September 2013, UNFI Inc. acquired all of the equity
interests of Trudeau Foods, LLC from Trudeau Holdings, LLC, a portfolio company
of Arbor Investments II, LP.


Tony's Fine Foods In July 2014, UNFI purchased all of the outstanding capital
stock of Tony's Fine Foods.







S-9.1.11-4

--------------------------------------------------------------------------------






SCHEDULE 9.1.11


ROYALTIES


None.



S-9.1.11-1

--------------------------------------------------------------------------------








SCHEDULE 9.1.14


ENVIRONMENTAL MATTERS




None.



S-9.1.14-1

--------------------------------------------------------------------------------




SCHEDULE 9.1.15


RESTRICTIVE AGREEMENTS


None.



S-9.1.15-1

--------------------------------------------------------------------------------




SCHEDULE 9.1.16


LITIGATION


1.    Proceedings and investigations pending against Borrowers or Subsidiaries:


None.




2.    Threatened proceedings or investigations of which any Borrower or
Subsidiary has knowledge:


None.





S-9.1.16-1

--------------------------------------------------------------------------------




SCHEDULE 9.1.18


PENSION PLAN DISCLOSURES


(a)
One or more Obligors contribute to two Multiemployer Plans: the United Wire,
Metal and Machine Pension Fund (the Woodstock Farms location) and the New
England Teamsters and Trucking Industry Pension Fund (the Leicester, MA
location).



(b)
[*CONFIDENTIAL*].






S-9.1.18-1

--------------------------------------------------------------------------------








SCHEDULE 9.1.20


LABOR CONTRACTS




(a)
Borrowers and Subsidiaries are party to the following collective bargaining
agreements, management agreements and consulting agreements:

Parties
Type of Agreement
Term of Agreement
United Natural Foods Inc. and Teamsters Local Union No. 117
(Auburn, Washington)
Collective bargaining agreement
Signed 2/7/13
Retroactive
3/1/12-2/28/17
UNFI and Chaufers, Teamsters & Helpers Local Union No 238
(Iowa City, Iowa)
Collective bargaining agreement
7/1/14 - 6/30/17
United Natural Foods Inc. and Teamsters Local 493
(Dayville, CT)
Collective bargaining agreement
8/1/11 - 8/31/14
United Natural Trading Co. dba Woodstock Farms Manufacturing Co and Local 810
International Brotherhood of Teamsters
(Edison, NJ)
Collective bargaining agreement
7/1/14 - 6/30/17
United Natural Foods Incorporated Route 56, Leicester, MA 01524 and Teamsters
Union Local 170
(Leicester, MA)
Collective bargaining agreement
3/24/14 - 3/23/17




S-9.1.20-1

--------------------------------------------------------------------------------






SCHEDULE 9.1.25


ASSETS OF EXCLUDED SUBSIDIARIES






None.



S-9.1.25-1

--------------------------------------------------------------------------------




SCHEDULE 10.2.1
EXISTING DEBT




Pursuant to a Guaranty Agreement dated November 1, 1988, United Natural Foods,
Inc. has guaranteed the obligations of Cornucopia Natural Foods, Inc. Employee
Stock Ownership Trust (the "ESOT") under the ESOT Loan Agreement dated November
1, 1988 between the ESOT and Norman Cloutier, Steven Townsend, Daniel Atwood and
Theodore Cloutier, which obligations are evidenced by a Fixed Rate Term Loan
Note dated November 1, 1988 in the original principal amount of $4,080,000 (as
the same may have been amended, restated, supplemented or modified or modified
from time to time). This loan is secured by common stock of United Natural
Foods, Inc., is payable monthly, matures in May 2015, and bears interest at a
rate of 1.33%. The outstanding principal balance as of August 2, 2014 was
$72,200.



S-10.2.1-1

--------------------------------------------------------------------------------






SCHEDULE 10.2.2
EXISTING LIENS


A judgment lien has arisen in connection with the matter of Rafi Gardee, Big
Bear Natural Foods vs. Albert's Organic, Inc. & Melvin Toby (Docket No.
CD-007780-08) in the Superior Court of Gloucester County, New Jersey. Judgment
was entered on November 25, 2008 in the amount of $13,411.41. Albert's Organics,
Inc. disputes the amount of this claim and is pursuing the matter further.



S-10.2.1-1

--------------------------------------------------------------------------------






SCHEDULE 10.2.5


EXISTING INVESTMENTS


UNFI owns 1,287,000 units in [*CONFIDENTIAL*].


UNFI owns 100,000 shares of [*CONFIDENTIAL*] common stock with a par value of
$0.001 per share. [*CONFIDENTIAL*] is the parent of [*CONFIDENTIAL*].


UNFI owns 7,848 shares of Class A Preferred Stock of [*CONFIDENTIAL*].
[*CONFIDENTIAL*] is a [*CONFIDENTIAL*].


UNFI is a member of [*CONFIDENTIAL*]. UNFI has seven (7) membership certificates
that were purchased by various locations prior to being acquired by the Company
at a cost of $10 each. In addition to the membership certificates, members are
required to [*CONFIDENTIAL*].


UNFI is a minority, non-voting partner in [*CONFIDENTIAL*]. [*CONFIDENTIAL*] was
formed [*CONFIDENTIAL*].


UNFI owns approximately [*CONFIDENTIAL*] of [*CONFIDENTIAL*].


The following notes receivable:


NOTES RECEIVABLE
Short Term
Long Term
Net Receivable
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]




S-10.2.5-1

--------------------------------------------------------------------------------






SCHEDULE 10.2.17
EXISTING AFFILIATE TRANSACTIONS


One of UNFI’s non-employee directors Gail Graham has been the General Manager of
Mississippi Market Natural Foods Cooperative, a consumer owned and controlled
cooperative in St. Paul, Minnesota since October 1999. Mississippi Market
Natural Foods Cooperative is a customer of UNFI that purchased approximately
$6.6 million of products from UNFI during fiscal 2011, $5.3 million in fiscal
2012, $5.9 million in fiscal 2013 and approximately $4.8 million year to date
fiscal 2014. Ms. Graham had no financial interest in those transactions. Terms
provided to this customer are the same as other customers with similar volumes
and purchasing patterns.



S-10.2.17-1